                               1    Heather L. Rosing, Bar No. 183986
                                    Gregor A. Hensrude, Bar No. 226660
                               2    Robert M. Shaughnessy, Bar No. 174312
                                    KLINEDINST PC
                               3    501 West Broadway, Suite 600
                                    San Diego, California 92101
                               4    (619) 239-8131/FAX (619) 238-8707
                                    hrosing@klinedinstlaw.com
                               5    ghensrude@klinedinstlaw.com
                                    RShaughnessy@klinedinstlaw.com
                               6
                                    Attorneys for Defendant
                               7    SCHROETER GOLDMARK &
                                    BENDER, P.S.
                               8
                                                        UNITED STATES DISTRICT COURT
                               9
                                                     SOUTHERN DISTRICT OF CALIFORNIA
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10
                               11
        KLINEDINST PC




                                    WELK RESORT GROUP, INC., a               Case No. 3:17-cv-01499-L-AGS
                               12   California corporation; and WELK
                                    RESORTS PLATINUM OWNERS                  NOTICE OF LODGMENT OF
                               13   ASSOCIATION, a California non-           EXHIBITS IN SUPPORT OF
                                    profit corporation,                      DEFENDANT SCHROETER
                               14                                            GOLDMARK AND BENDER'S
                                                Plaintiffs,                  MOTION FOR ATTORNEYS’ FEES
                               15                                            AND COSTS AS PREVAILING PARTY
                                          v.                                 (CAL. CODE CIV. PROC. SEC.
                               16                                            425.16(C)(1)
                                    REED HEIN & ASSOCIATES,
                               17   LLC, dba TIMESHARE EXIT                  Date:               May 6, 2019
                                    TEAM, a Washington limited               Time:               10:30 a.m.
                               18   liability company; SCHROETER             Courtroom:          5B
                                    GOLDMARK & BENDER, P.S., a               Judge:              Hon. M. James Lorenz
                               19   Washington professional                  Magistrate Judge:   Hon. Andrew G. Schopler
                                    corporation; and KEN B. PRIVETT,         Complaint Filed:    July 25, 2017
                               20   PLC, an Oklahoma limited liability       Trial Date:         None set
                                    company,
                               21                                            NO ORAL ARGUMENT UNLESS
                                                Defendants.                  REQUESTED BY THE COURT
                               22
                               23
                                          Defendant SCHROETER GOLDMARK & BENDER, P.S. hereby lodges
                               24
                                    the following documents in support of its Motion for Attorneys’ Fees and Costs as
                               25
                                    Prevailing Party (Cal. Code Civ. Proc. Sec. 425.16(C)(1).)
                               26
                                          1.    Attached hereto as Exhibit “A” is a true and correct copy of the
                               27
                                    Court’s Order (1) Granting Defendant Schroeder Goldmark & Bender’s Special
                               28
                                                                             -1-
                                      NOL ISO DEFENDANT SCHROETER GOLDMARK AND BENDER'S MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTY (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                      3:17-cv-01499-L-AGS
                               1    Motion to Strike; (2) Denying as Moot Defendant Schroeter Goldmark & Bender’s
                               2    Motion to Dismiss; (3) Granting in Part Defendant Ken B. Privett PLC’s Motion to
                               3    Dismiss; and (4) Granting in Part Defendant Reed Hein & Associates, LLC’s
                               4    Motion to Dismiss;
                               5          2.     Attached hereto as Exhibit “B” is a true and correct copy of a
                               6    spreadsheet entitled “Klinedinst PC: Billed Fees Related to anti-SLAPP Motion,”
                               7    prepared from data maintained by Klinedinst, PC’s billing software program, Juris,
                               8    and redacted as necessary to maintain attorney-client confidentiality;
                               9          3.     Attached hereto as Exhibit “C” is a true and correct copy of a
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10   spreadsheet entitled “Klinedinst PC: Incurred-unbilled fees for anti-SLAPP
                               11   motion,” prepared from data maintained by Klinedinst, PC’s billing software
        KLINEDINST PC




                               12   program, Juris, redacted as necessary to maintain attorney-client confidentiality;
                               13         4.     Attached hereto as Exhibit “D” is a true and correct copy of a
                               14   spreadsheet entitled “Klinedinst PC: Costs incurred for anti-SLAPP motion,” ,”
                               15   prepared from data maintained by Klinedinst, PC’s billing software program, Juris,
                               16   and redacted as necessary to maintain attorney-client confidentiality;
                               17         5.     Attached hereto as Exhibit “E” is a true and correct copy of the
                               18   personal profile page for attorney Robert M. Shaughnessy, downloaded from the
                               19   Klinedinst, PC web page;
                               20         6.     Attached hereto as Exhibit “F” is a true and correct copy of the
                               21   personal profile page for attorney Heather L. Rosing, downloaded from the
                               22   Klinedinst, PC web page; and
                               23   ///
                               24   ///
                               25   ///
                               26   ///
                               27   ///
                               28   ///
                                                                             -2-
                                       NOL ISO DEFENDANT SCHROETER GOLDMARK AND BENDER'S MOTION FOR ATTORNEYS’ FEES
                                                           AND COSTS AS PREVAILING PARTY (CAL. CODE CIV. PROC. 425.16(C)(1)
                                                                                                       3:17-cv-01499-L-AGS
                               1            7.    Attached hereto as Exhibit “G” is a true and correct copy of the
                               2    personal profile page for attorney Gregor A. Hensrude, downloaded from the
                               3    Klinedinst, PC web page.
                               4                                             KLINEDINST PC
                               5
                               6    DATED: April 1, 2019                     By: /s/Robert M. Shaughnessy
                               7                                                 Heather L. Rosing
                                                                                 Gregor A. Hensrude
                               8                                                 Robert M. Shaughnessy
                               9                                                 Attorneys for Defendant
                                                                                 SCHROETER GOLDMARK &
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10                                                BENDER, P.S.
                               11   17568995v1
        KLINEDINST PC




                               12
                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                              -3-
                                        NOL ISO DEFENDANT SCHROETER GOLDMARK AND BENDER'S MOTION FOR ATTORNEYS’ FEES
                                                            AND COSTS AS PREVAILING PARTY (CAL. CODE CIV. PROC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               1                       TABLE OF CONTENTS TO EXHIBITS
                               2    Exhibit No.   Description                                      Page Range
                               3         A        Court Order filed 3/18/19 (Doc. 80)                  5 – 42
                               4
                                         B        Klinedinst Billed Fees                              43 – 72
                               5
                                         C        Klinedinst UnBilled Fees                            73 – 74
                               6
                               7         D        Klinedinst Billed Costs                             75 – 76
                               8         E        Klinedinst website profile for Robert M.            77 – 79
                                                  Shaughnessy
                               9
                                         F        Klinedinst website profile for Heather L.           80 – 83
501 WEST BROADWAY, SUITE 600




                                                  Rosing
 SAN DIEGO, CALIFORNIA 92101




                               10
                                         G        Klinedinst website profile for Gregor A.            84 - 86
                               11                 Hensrude
        KLINEDINST PC




                               12
                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                            -4-
                                      NOL ISO DEFENDANT SCHROETER GOLDMARK AND BENDER'S MOTION FOR ATTORNEYS’ FEES
                                                          AND COSTS AS PREVAILING PARTY (CAL. CODE CIV. PROC. 425.16(C)(1)
                                                                                                      3:17-cv-01499-L-AGS
EXHIBIT A
            Exhibit A
              Page 5
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3113 Page 1 of 37


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    WELK RESORT GROUP INC., et al.,                   Case No.: 3:17-cv-01499-L-AGS
12
                                      Plaintiffs,       ORDER
13                                                      (1) GRANTING DEFENDANT
      v.                                                SCHROETER GOLDMARK &
14
                                                        BENDER'S SPECIAL MOTION TO
15                                                      STRIKE;
      REED HEIN & ASSOCIATES, LLC, dba                  (2) DENYING AS MOOT
16
      TIMESHARE EXIT TEAM; et al.,                      DEFENDANT SCHROETER
17                                                      GOLDMARK & BENDER'S
                                                        MOTION TO DISMISS;
18                                  Defendants.
                                                        (3) GRANTING IN PART
19                                                      DEFENDANT KEN B. PRIVETT
                                                        PLC'S MOTION TO DISMISS; AND
20
                                                        (4) GRANTING IN PART
21                                                      DEFENDANT REED HEIN &
                                                        ASSOCIATES, LLC'S MOTION TO
22
                                                        DISMISS
23
24         Pending before the Court in this action for interference with timeshare contracts is
25   a special motion to strike (the "Anti-SLAPP Motion"), filed by Defendant Schroeter
26   Goldmark & Bender, P.S. ("Schroeter") (doc. no. 64), and motions to dismiss the Second
27   Amended Complaint (doc. no. 25 ("SAC")) filed by each of the Defendants (docs. no. 31,
28   65 and 66). The Court decides the motions on the briefs without oral argument. See Civ.
                                                                                Exhibit A
                                                    1                             Page 6
                                                                               3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3114 Page 2 of 37


 1   L. R. 7.1(d.1). For the reasons stated below, Schroeter's Anti-SLAPP Motion is granted,
 2   and its motion to dismiss is denied as moot. Motions to dismiss filed by Defendants Ken
 3   B. Privett, PLC ("Privett") and Reed Hein & Associates, LLC ("Reed Hein") are granted
 4   in part and denied in part. Plaintiffs' request for leave to amend is granted in part.
 5   I.    BACKGROUND
 6         According to the operative complaint, Plaintiffs Welk Resort Group, Inc. and Welk
 7   Resorts Platinum Owners Association (collectively "Welk" or "Plaintiffs") develop and
 8   operate multiple resorts. Ownership interests in these resorts are available through
 9   Welk's timeshare program. A person acquires a timeshare by signing a written purchase
10   and sale agreement, becoming a member of the association, and agreeing to pay
11   maintenance fees.
12         Reed Hein operates under the name of Timeshare Exit Team (“TET”), and
13   advertises itself as a “Consumer Protection Firm” that is “ready to help [timeshare
14   owners] dissolve [their] timeshare contracts." (SAC Ex. A.) TET representatives show
15   potential clients a chart (id. Ex. F) of the cost of paying Welk's fees over 15 years (tens of
16   thousands of dollars) compared to a much lower one-time fee for TET to end the
17   timeshare contract. TET allegedly falsely represents to its customers that it works with
18   experienced attorneys who “guarantee” they will get people out of their contracts, that it
19   “does business with Welk,” and that discontinuing the contract payments to Welk “won’t
20   negatively affect” the customer's credit. (Id. ¶25.)
21         According to the allegations, when a customer signs up with TET, he or she is
22   instructed to stop making payments to Welk. Reed Hein then contacts one of its regularly
23   retained law firms, including Schroeter or Privett. The attorneys receive a flat fee from
24   Reed Hein, and send a boilerplate demand letter to Welk, stating, for example, that “we
25   want to terminate the above referenced owners’ obligations with your timeshare
26   company.” (SAC ¶ 72 & Ex. B (Privett's letter).) The letter also informs Welk that it
27   may no longer contact its timeshare owners because they are now represented by counsel.
28   (Id. ¶73 (discussing Schroeter's letter), Ex. B (Schroeter's letter).)
                                                                                  Exhibit A
                                                    2                               Page 7
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3115 Page 3 of 37


 1           Welk alleges that many TET customers who are Welk timeshare owners are never
 2   contacted by their alleged counsel. The combination of TET's instruction to the
 3   timeshare owners to stop making payments, and the demand letters instructing Welk to
 4   communicate only through counsel prevents it from sending correspondence and
 5   collection/foreclosure notices to the timeshare owners directly. Therefore, while many
 6   TET customers terminate their timeshare agreements with Welk, Welk claims it happens
 7   through foreclosure, which negatively affects their credit. (SAC ¶ 19.)
 8           Welk asserts claims for intentional interference with contractual relations, civil
 9   conspiracy and violation of the Unfair Competition Law, Cal. Bus. & Prof. Code §§
10   17200, et seq. against all Defendants. In addition, it alleges violations of the Racketeer
11   Influenced and Corrupt Organizations Act, 18 U.S.C. §§1961, et seq., the Vacation
12   Ownership and Time-Share Act, Cal. Bus. & Prof. Code §§ 11245, et seq., the False
13   Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq., and false advertising in
14   violation of the Lanham Act, 15 U.S.C. § 1125(a) against Reed Hein only. Welk alleges
15   that Defendants caused it to lose $5.68 million worth of loan balances that it would have
16   otherwise received through the timeshare contracts, $256,000.00 worth of maintenance
17   fees, and $9.8 million in future lost maintenance fees. (SAC ¶ 79.) In addition, Welk
18   incurred expenses for additional staffing to manage the increased volume of requests for
19   timeshare termination and suffered reputational damage. (Id. ¶92.) Welk seeks damages,
20   injunctive relief, restitution and disgorgement of profits, among other relief. (Id. at 41-
21   43.)
22           The Court has federal question jurisdiction under 28 U.S.C. § 1331 and
23   supplemental jurisdiction under 28 U.S.C. § 1367. Alternatively, the Court has diversity
24   jurisdiction under 28 U.S.C. § 1332.
25   /////
26
27
28
                                                                                   Exhibit A
                                                    3                                Page 8
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3116 Page 4 of 37


 1   II.    SCHROETER'S ANTI-SLAPP MOTION AND MOTION TO DISMISS
 2          California legislature enacted section 425.16 (“Anti-SLAPP Law”)1 to stem "a
 3   disturbing increase in lawsuits brought primarily to chill the valid exercise of the
 4   constitutional rights of freedom of speech and petition for the redress of grievances."
 5   Cal. Civ. Proc. Code § 425.16(a). "[D]efendants sued in federal courts can bring anti-
 6   SLAPP motions to strike state law claims." Verizon Del., Inc. v. Covad Commc'ns Co.,
 7   377 F.3d 1081, 1091 (9th Cir. 2004).
 8          Based on policy considerations, section 425.16 is construed broadly. Id. Under
 9   the statute,
10          [a] cause of action against a person arising from any act of that person in
            furtherance of the person's right of petition or free speech under the United
11
            States Constitution or the California Constitution in connection with a public
12          issue shall be subject to a special motion to strike, unless the court
            determines that the plaintiff has established that there is a probability that the
13
            plaintiff will prevail on the claim.
14
15   Cal. Civ. Proc. Code § 425.16(b)(1). Accordingly, ruling on an anti-SLAPP motion
16   entails a two-step process:
17          First, the court decides whether the defendant has made a threshold showing
            that the challenged cause of action is one arising from protected activity.
18
            The moving defendant's burden is to demonstrate that the act or acts of
19          which the plaintiff complains were taken in furtherance of the defendant's
            right of petition or free speech . . .. If the court finds such a showing has
20
            been made, it then determines whether the plaintiff has demonstrated a
21          probability of prevailing on the claim.
22
23   Equilon Enters. v. Consumer Cause, Inc., 29 Cal.4th 53, 67 (2002) (internal quotation
24   marks, citations and brackets omitted).
25
26
     1
27         SLAPP is an acronym for "strategic lawsuits against public participation."
     Navellier v. Sletten, 29 Cal.4th 82, 85 & n.1 (2002).
28
                                                                                    Exhibit A
                                                    4                                 Page 9
                                                                                   3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3117 Page 5 of 37


 1           A.    Threshold Showing
 2           As to the threshold showing, the Anti-SLAPP Law protects specified acts in
 3   furtherance of a person's right of petition or free speech. See Cal. Civ. Proc. Code §
 4   425.16(e). At this stage, "the court does not consider whether the complaint alleges a
 5   cognizable wrong or whether the plaintiff can prove damages," "the court decides only
 6   whether the claims arise from protected activity." Coretronic Corp. v. Cozen O'Connor,
 7   192 Cal. App. 4th 1381, 1390, 1389 (2011). "[T]he court looks to the gravamen of the
 8   claims to determine if the case is a SLAPP." Id. at 1388. "Determining the gravamen of
 9   the claims requires examination of the specific acts of alleged wrongdoing and not just
10   the form of the plaintiff's causes of action." Id. at 1389; see also City of Cotati v.
11   Cashman, 29 Cal.4th 69, 78 (2002) (the court must "focus . . . on the substance of [the]
12   lawsuit"). "The court reviews the parties' pleadings, declarations and other supporting
13   documents to determine what conduct is actually being challenged, not to determine
14   whether the conduct is actionable." Coretronic Corp., 192 Cal. App. 4th at 1389. 2
15           Schroeter maintains that Welk's complaint is based on the demand letters Schroeter
16   sent on behalf of Reed Hein customers who wanted to terminate their timeshare contracts
17   with Welk. It argues that its conduct falls under § 425.16(e)(2), which protects "any
18   written or oral statement or writing made in connection with an issue under consideration
19   or review by a legislative, executive, or judicial body, or any other official proceeding
20   authorized by law," and § 425.16(e)(4), which protects "any other conduct in furtherance
21   of the exercise of the constitutional right of petition or the constitutional right of free
22   speech in connection with a public issue or an issue of public interest."
23   /////
24
25
26   2
           The parties submitted evidence in support of their respective positions. Welk
27   objected to Schroeter's evidence. (See docs. no. 69-4 through 69-6, 72.) To the extent
     the Court relies on Schroeter's evidence in this Order, the objections are overruled.
28
                                                                                    Exhibit A
                                                    5                                Page 10
                                                                                    3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3118 Page 6 of 37


 1         Welk does not dispute that Schroeter's demand letters, to the extent they were sent
 2   on behalf of clients Schroeter actually represented, are protected for purposes of the Anti-
 3   SLAPP Law. (See Anti-SLAPP Opp'n (doc. no. 69) at 1-13.) Prelitigation demand
 4   letters may constitute protected activity under § 425.16(e)(2). See, e.g., Malin v. Singer,
 5   217 Cal. App. 4th 1283, 1293 (2013). Alternatively, attorney correspondence regarding
 6   matters of public interest is protected under § 425.16(e)(4). Ruiz v. Harbor View Cmty.
 7   Ass'n, 134 Cal. App. 4th 1456, 1467-70 (2005). Schroeter represented individuals who
 8   wanted to terminate their timeshare contracts. Welk alleges that the timeshare industry
 9   has a large impact on the national and California economy and encompasses 100,000s of
10   timeshare units nationally, of which Welk represents a substantial share. (SAC ¶¶ 3-8.)
11   According to Schroeter, it represented individuals who wanted to terminate their
12   timeshare contracts based on high-pressure or deceptive sales techniques. (Breen Decl.
13   (doc. no. 64-3) ¶¶ 10, 12; Schroeter Exs. A-F (doc no. 64-5), Y (doc no. 64-8).)
14   Protecting consumers from alleged deceptive business practices is considered a public
15   issue or an issue of public interest for purposes of § 425.16(e)(4). Makaeff v. Trump
16   Univ., LLC, 715 F.3d 254, 262 (9th Cir. 2013).
17         Although Welk does not dispute that Schroeter's demand letters, to the extent they
18   were sent on behalf of clients Schroeter actually represented, are protected under §
19   425.16(e)(2) or (4), it counters that Schroeter misconstrues the substance of Welk's
20   claims. It maintains "the gravamen of [its] claims against SGB3 do [sic] not arise from
21   any protected activity that SGB may have been involved with, but rather SGB's false
22   representations that they represented Welk timeshare owners, when they did not." (Anti-
23   SLAPP Opp'n at 3 (footnote added); see also id. at 1 & n.1; 2 n.5.)
24         Welk points to a Master Fee Agreement with Reed Hein as prohibiting Schroeter
25   from representing Reed Hein customers who wish to terminate their timeshare contracts.
26
27
28   3
           Welk refers to Schroeter as SGB.
                                                                                 Exhibit A
                                                   6                              Page 11
                                                                                 3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3119 Page 7 of 37


 1   (SAC Ex. C (Master Fee Agreement ¶ 2).) The agreement was amended effective March
 2   17, 2016, to expressly permit Reed Hein to retain counsel on behalf of its customers. (Id.
 3   Ex. C (Memorandum of Understanding and Amendment of Agreement ¶ 2).) According
 4   to Welk's in-house counsel Dominic Peterson, who had "personally reviewed each letter
 5   that ha[d] been sent by SGB claiming to represent a Welk Timeshare Owner," he began
 6   receiving Schroeter's demand letters on or about January 10, 2017 (Peterson Decl. (doc.
 7   no. 69-2) ¶ 2), after the Master Fee Agreement had been amended. The Master Fee
 8   Agreement therefore does not support Welk's contention that the Master Fee Agreement
 9   prohibited Schroeter from representing Reed Hein customers.
10         According to Schroeter's shareholder and litigation attorney Thomas Breen,
11   Schroeter represented specific Welk timeshare owners against Welk in settlement
12   negotiations, arbitrations and in court, all of whom were Reed Hein customers. (Breen
13   Decl. ¶¶ 15-24, 34; Schroeter Exs. A-F, S (doc. no. 64-8), T (doc. no. 64-8), Y; see also
14   Breen Decl. ¶¶ 6-8.) Consistently, Schroeter's demand letter, signed by Breen and
15   attached to Welk's operative complaint, references specific clients and contracts, and
16   states that Schroeter represents them. (SAC Ex. B; see also Breen Reply Decl. &
17   Schroeter Ex. AA (doc. no. 70-1).) After sending the demand letter, Schroeter
18   represented two of the clients referenced in the letter in arbitration, and two other clients
19   in a state court action against Welk. (Breen Reply Decl. & Schroeter Exs. AA, C, D, Y;
20   cf. SAC Ex. B.) In addition, Schroeter is representing three other clients in two other
21   superior court lawsuits against Welk. (Schroeter Exs. A, B, E, F.)
22         Welk counters that even if the Court credits the above, Schroeter still "admittedly"
23   sent demand letters on behalf of some Reed Hein customers who were not Schroeter's
24   clients. It offers that it had received demand letters from Schroeter on behalf of 142
25   different Welk timeshare owners (see Peterson Decl. ¶ 5), points to Schroeter's evidence
26   that it had successfully resolved 30 cases against Welk, had one in arbitration, as well as
27   three lawsuits pending in state court (Anti-SLAPP Opp'n at 9 (citing Breen Decl. ¶ 29)),
28   and tenders the following conclusion, "Even if this Court takes SGB's unsubstantiated
                                                                                   Exhibit A
                                                   7                                Page 12
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3120 Page 8 of 37


 1   claims as fact, this still leave [sic] a group of approximately 108 individuals that SGB
 2   sent letters on behalf of that they admittedly do not represent." (Anti-SLAPP Opp'n at 9.)
 3   To accept Welk's conclusion, the Court would have to assume that as of the date of
 4   Breen's declaration, all of the disputes referenced in its demand letters had been
 5   concluded. Welk offers no evidence in support of such an assumption, and the
 6   assumption is negated by Schroeter's evidence, including correspondence exchanged with
 7   Peterson regarding pending disputes. (See Breen Decl. ¶¶ 16-26; Schroeter Exs. S, T, W
 8   (doc. no. 64-8).) Welk's contention that Schroeter is falsely stating it represents some
 9   108 Welk timeshare owners is therefore rejected.
10           The declaration of Welk timeshare owner Cheyenne Wells also does not support
11   Welk's position. Wells entered into a timeshare exit agreement with Reed Hein on May
12   20, 2017, but she stopped payment to Reed Hein the same day and cancelled the
13   agreement. (Wells Decl. ¶¶ 7-10 & Exs. F, I (doc. no. 69-1).) Welk relies on Wells'
14   statement that no one from Reed Hein put her in contact with an attorney, and no attorney
15   reached out to her during her contractual relationship with Reed Hein. (Id. ¶11.) In light
16   of Wells' immediate cancellation, this is not surprising.
17           Welk also cites the agreement and disclosure Wells signed with Reed Hein to
18   suggest that the documents precluded direct attorney-client communication. (See Anti-
19   SLAPP Opp'n at 5; Wells Decl. ¶11 & Exs. F, I.) The contract provides that "Reed Hein
20   is authorized to hire an attorney on your behalf . . .. Reed Hein will facilitate
21   communication and will interface between you and an attorney." (Wells Decl. Ex. F at
22   3.) The disclosure further states that an attorney will be hired on behalf of Wells, and
23   that a Reed Hein account coordinator will be "the liaison between you and the attorney.
24   If you have any questions or concerns that you would like addressed, please contact your
25   Account Coordinator." (Id. Ex. I.) Although the documents show that Reed Hein clients
26   were initially encouraged to contact their account coordinator, nothing suggests that
27   counsel, once retained, was precluded from reaching out to Reed Hein customers directly,
28   /////
                                                                                  Exhibit A
                                                   8                               Page 13
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3121 Page 9 of 37


 1   or that Reed Hein customers could not respond directly to their counsel. Accordingly, the
 2   documents Wells signed with Reed Hein do not support Welk's position.
 3         Finally, Welk contends that if its opposition to Schroeter's protected activity
 4   showing is unsuccessful, it is entitled to discovery to be better able to oppose. (Anti-
 5   SLAPP Opp'n at 2 & n.6.) Although Welk may be entitled to discovery under
 6   appropriate circumstances, see Planned Parenthood Fed'n of Am., Inc. v. Ctr. for Med.
 7   Progress, 890 F.3d 828, 834 (9th Cir. 2018); Metabolife Int'l, Inc. v. Wornick, 264 F.3d
 8   832, 845-47 (9th Cir. 2001), such circumstances are not present here. The demand
 9   letters, which form the basis of Welk's claims against Schroeter, were sent to Welk and
10   reviewed by Peterson. (SAC Ex. B; Peterson Decl. ¶ 2 ("I have personally reviewed each
11   letter that has been sent by SGB claiming to represent a Welk Timeshare Owner.").) The
12   arbitration documents and lawsuits Schroeter filed on behalf of timeshare owners against
13   Welk were served on Welk. To the extent formal proceedings were not filed, Schroeter
14   engaged in settlement negotiations with Peterson on behalf of timeshare owners
15   referenced in the demand letters. (Breen Decl. ¶¶ 16-20; Schroeter Ex. T (email from
16   Peterson to Schroeter regarding settlement negotiations of specific timeshare owners'
17   claims).) Because Welk is in possession of the documents and information on the issue
18   whether Schroeter represented Welk timeshare owners referenced in demand letters, its
19   request for discovery on this issue is denied.
20         Welk does not dispute that, generally, demand letters pertaining to a consumer
21   protection matter are protected activity under § 415.16(e)(2) or (4). Furthermore,
22   Schroeter has made a sufficient showing that Welk's claims arise from protected activity
23   to pass the threshold requirement of the Anti-SLAPP Law.
24         B.     Probability of Welk Prevailing on Its Claims
25         “Only a cause of action that satisfies both prongs of the anti-SLAPP statute – i.e.,
26   that arises from protected speech or petitioning and lacks even the minimal merit – is a
27   SLAPP, subject to being stricken under the statute.” Navellier v. Sletten, 29 Cal.4th 82,
28   89 (2002) (emphases in original).
                                                                                 Exhibit A
                                                      9                           Page 14
                                                                                 3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3122 Page 10 of 37


 1         Once it is determined that an act in furtherance of protected expression is
           being challenged, the plaintiff must show a reasonable probability of
 2
           prevailing in its claims for those claims to survive dismissal. To do this, the
 3         plaintiff must demonstrate that the complaint is legally sufficient and
           supported by a prima facie showing of facts to sustain a favorable judgment
 4
           if the evidence submitted by the plaintiff is credited. This burden is much
 5         like that used in determining a motion for nonsuit or directed verdict, which
           mandates dismissal when no reasonable jury could find for the plaintiff.
 6
           Thus, a defendant's anti-SLAPP motion should be granted when a plaintiff
 7         presents an insufficient legal basis for the claims or when no evidence of
           sufficient substantiality exists to support a judgment for the plaintiff.
 8
 9   Metabolife Int'l, 264 F.3d at 840 (internal quotation marks and citations omitted); see
10   also Planned Parenthood, 890 F.3d at 833 (quoting Metabolife Int'l, 264 F.3d at 840)).
11   "The district court, in making its decision, considers the pleadings and supporting and
12   opposing affidavits stating the facts upon which the liability or defense is based."
13   Planned Parenthood, 890 F.3d at 833 (citing Cal. Civ. Proc. Code § 425.16(b)(2)).
14         Schroeter argues that all of Welk's claims are barred by the litigation privilege
15   under California Civil Code § 47(b), which creates
16         a limitation on liability, precluding use of the protected communications and
           statements as the basis for a tort action other than for malicious prosecution.
17
           Thus, section 47(b) creates what in many other contexts is termed an
18         "immunity" from suit.
19
20   Moore v. Conliffe, 7 Cal.4th 634, 638 n.1 (1994) (internal citations omitted, emphasis in
21   original); see also Dickinson v. Cosby, 17 Cal. App. 5th 655, 681 (2017) (affirmative
22   defense). Under the litigation privilege,
23         a publication or broadcast made as part of a judicial proceeding is privileged.
           This privilege is absolute in nature, applying to all publications, irrespective
24
           of their maliciousness. The usual formulation is that the privilege applies to
25         any communication (1) made in judicial or quasi-judicial proceedings; (2) by
           litigants or other participants authorized by law; (3) to achieve the objects of
26
           the litigation; and (4) that has some connection or logical relation to the
27         action.
28
                                                                                 Exhibit A
                                                  10                              Page 15
                                                                                 3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3123 Page 11 of 37


 1   Action Apartment Ass'n, Inc. v. City of Santa Monica, 41 Cal.4th 1232, 1241 (2007)
 2   (internal quotation marks, brackets and citations omitted, emphasis in original).
 3         In its application to communications made in a “judicial proceeding,”
           section 47(b) is not limited to statements made in a courtroom. Many cases
 4
           have explained that section 47(b) encompasses not only testimony in court
 5         and statements made in pleadings, but also statements made prior to the
           filing of a lawsuit, whether in preparation for anticipated litigation or to
 6
           investigate the feasibility of filing a lawsuit.
 7
 8   Hagberg v. Cal. Fed. Bank, 32 Cal.4th 350, 361 (2004) (citing Rubin v. Green, 4 Cal.4th
 9   1187, 1194-95 (1993)).
10         In this regard, the applicability of the privilege and the scope of its reach are based
11   on the gravamen of the action. See Action Apartment, 41 Cal.4th at 1248; Rubin, 4
12   Cal.4th at 1196. For purposes of litigation privilege, Welk describes the nature of its
13   claims against Schroeter as follows:
14         SGB conspired to wage a multi-front war, along with TET as the principal
           actor, to induce the breach of the Welk owners, through various, combined,
15
           bogus efforts to create a false impression that the conspirators could
16         somehow get any Welk owner "out" of binding, legitimate timeshare
           agreements with Welk -- i.e., the [demand] letters in question being only one
17
           portion of the offending conduct.
18
19   (Anti-SLAPP Opp'n at 17.) The Court agrees that the gravamen of this action reaches
20   beyond the demand letter attached to Welk's complaint, and encompasses Schroeter's role
21   in the alleged scheme to assist Welk timeshare owners to terminate their contracts. In
22   this regard, Schroeter received client referrals from Reed Hein, aka TET. Schroeter sent
23   demand letters to Welk, which informed Welk of the timeshare owners' intention to
24   terminate their contracts, and instructed Welk to communicate only with Schroeter
25   (except for routine billings). (SAC ¶¶ 2, 10-11, 17-22, 45-48, 64-65, 71, 73, 78, Ex. B;
26   Breen Decl. ¶¶ 12, 13, 16-24.) Schroeter then either negotiated settlements, arbitrated, or
27   litigated the claims against Welk, all of which is ongoing. (Schroeter Exs. A-F, S-Z (doc.
28   no. 64-8).)
                                                                                  Exhibit A
                                                  11                               Page 16
                                                                                 3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3124 Page 12 of 37


 1         Welk argues that the privilege does not apply because Schroeter's demand letter,
 2   attached to the complaint, does not expressly threaten a lawsuit. (See SAC Ex. B.)
 3   Although Welk's description of the letter is accurate, the Court disagrees with Welk's
 4   conclusion.
 5         "[A] demand letter written by an attorney can fall within the litigation privilege,"
 6   Dickinson, 17 Cal. App. 5th at 682, but "is privileged only when it relates to litigation
 7   that is contemplated in good faith and under serious consideration," Action Apartment, 41
 8   Cal.4th at 1251; see also Dickinson, 17 Cal. App. 5th at 682 ("The classic example of an
 9   instance in which the privilege would attach to prelitigation communications is the
10   attorney demand letter threatening to file a lawsuit if a claim is not settled." (quoting
11   Edwards v. Centex Real Estate Corp., 53 Cal. App. 4th 15, 35 n.10 (1997))).
12         When viewed not in isolation, but in the context of Reed Hein's scheme and the
13   arbitrations and court actions which followed the demand letter, it is apparent that the
14   letter was sent in contemplation of litigation. "While not dispositive, whether a lawsuit
15   was ultimately brought is relevant to the determination of whether one was contemplated
16   in good faith at the time of the demand letter." Dickinson, 17 Cal. App. 5th at 683
17   (citations omitted). Following the demand letter, Schroeter filed an arbitration and three
18   lawsuits. (Schroeter Exs. A-F, Y.) The arbitration and one of the lawsuits were on behalf
19   of three of the very clients referenced in the demand letter attached to Welk's complaint
20   (cf. SAC Ex. B; Breen Reply Decl.; Schroeter Exs. AA, C, D & Y). Moreover, Welk
21   commenced four arbitrations against Welk timeshare owners represented by Schroeter.
22   (See Breen Decl. ¶ 17; Schroeter Ex. U.) It is therefore apparent that both sides
23   understood the demand letter to be an overture to litigation.
24         Welk has not submitted any evidence to controvert Schroeter's evidence in support
25   of the litigation privilege, but contends that "the underlying legitimacy of the intention to
26   pursue actual litigation . . . is a question of fact that cannot simply be resolved on the
27   pleadings alone." (Anti-SLAPP Opp'n at 16.) Welk's reliance for this proposition on
28   Bisno v. Douglas Emmett Realty Fund 1988, 174 Cal. App. 4th 1534, 1551 (2009), is
                                                                                   Exhibit A
                                                   12                               Page 17
                                                                                   3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3125 Page 13 of 37


 1   unavailing. Bisno noted that although a prelitigation letter may raise an issue of fact
 2   whether it is sufficiently connected to a subsequent lawsuit, this is not necessarily the
 3   case. Id. at 1551. The record in Bisno showed that the prelitigation letter was "quickly
 4   followed" by a lawsuit and the party opposing litigation privilege did not contend that the
 5   letter was a "hollow threat." Id. at 1552. This was sufficient for the court to reject
 6   Bisno's argument that that the record left open "a factual question for the trier of fact."
 7   Id. The court found the record sufficient to conclude that "no reasonable jury could
 8   conclude" that the letter was "not sufficiently connected to" the subsequent lawsuit. Id. at
 9   1552-53. The court found that the litigation privilege applied. "If there is no dispute as
10   to the operative facts, the applicability of the litigation privilege is a question of law."
11   Kashian v. Harriman, 98 Cal. App. 4th 892, 913 (2002).
12         The same is true here. Welk does not contend that the demand letter was a hollow
13   threat. It would seem unlikely that it would, because the letter, dated March 1, 2017, was
14   quickly followed by an avalanche of litigation. An arbitration was initiated by Schroeter
15   on April 5, 2017, and Welk commenced four other arbitrations on April 17, 2017.
16   (Schroeter Exs. Y, U.) Schroeter was able to terminate at least three of Welk's
17   arbitrations, and on July 21, 2017, filed lawsuits instead. (Id. Exs. A-F; cf. Ex. U.) The
18   record, which Welk does not dispute, is sufficient to find that the litigation privilege
19   applies to the claims asserted against Schroeter.
20         Furthermore, Welk filed this action on July 25, 2017, four days after Schroeter
21   filed three lawsuits against Welk. (Schroeter Exs. A, C, E.) Application of the litigation
22   privilege is therefore also supported by the policies the privilege is intended to advance:
23         It is not difficult to imagine the consequences likely to follow in the wake of
           a rule permitting the defendant in a civil action to institute parallel litigation
24
           seeking to impose liability on the attorney for the adverse party based on the
25         circumstances surrounding the formation of the attorney-client relationship
           that led to the filing of the original suit. Apart from provoking yet another
26
           round of litigation, all of the evils identified in our prior cases as
27         accompanying retaliatory suits based on litigation-related communications
           would be promoted by such a tactic. The impairment of colorable claims by
28
                                                                                    Exhibit A
                                                    13                               Page 18
                                                                                    3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3126 Page 14 of 37


 1         disrupting access to counsel, the intimidating effect on attorneys of facing an
           almost certain retaliatory proceeding, the distractions inherent in requiring
 2
           counsel to deal with defending a personal countersuit as well as the predicate
 3         action and, in general, the dampening effect on the unobstructed presentation
           of claims which we have identified as the central value supporting
 4
           limitations on other derivative tort actions, apply with equal force to this
 5         suit.
 6
 7   Rubin, 4 Cal.4th at 1197-98 (citations omitted). Similar to the present case, Rubin
 8   presented the issue "whether a defendant in an impending civil action may sue the
 9   attorneys for the opposing party on the ground that they wrongfully 'solicited' the
10   litigation against him." Id. at 1190. The court held that the derivative proceeding against
11   the attorneys for interference with contract and unfair business practices "not only
12   undermines the established policy of allowing access to the courts, but that, given the
13   availability of other remedies for the redress of attorney solicitation, [a] retaliatory suit is
14   not maintainable." Id. at 1190-91.
15         Finally, Welk argues that because Schroeter "fraudulently claim[ed] that it
16   represented Welk owners, when in fact it appears to have been contractually prohibited
17   by TET from doing so," "the privilege will not attach" because Schroeter's
18   communications to Welk in this regard were "grounds for discipline." (Anti-SLAPP
19   Opp'n at 17, 16 (emphasis omitted).) Carney v. Rotkin, Schmerin & McIntyre, 206 Cal.
20   App. 3d 1513, 1522-23 (1988), on which Welk relies for this proposition, does not
21   support the argument for several reasons.
22         First, Schroeter presented evidence contradicting Welk's allegation that Schroeter
23   did not actually represent the timeshare owners referenced in the demand letter. Welk
24   has not controverted this evidence. (See discussion supra in section II.A. (Threshold
25   Showing).) Welk's contention that Schroeter falsely stated that it represented Welk
26   timeshare owners is therefore unsupported.
27         Second, Carney is distinguishable on its facts. In Carney, the defendant law firm
28   was hired to collect a money judgment against Carney. Carney failed to appear at a
                                                                                    Exhibit A
                                                    14                               Page 19
                                                                                    3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3127 Page 15 of 37


 1   court-ordered judgment-creditor examination. When she called the defendant law firm to
 2   explain, they falsely told her that a bench warrant had been issued for her arrest, and
 3   would not be recalled unless she paid $1,000 toward her debt. Since she was unable to
 4   pay, Carney stayed in her apartment for several days expecting to be arrested. 206 Cal.
 5   App. 3d at 1518-19. When she discovered there was no warrant, she filed a tort action
 6   against the law firm. Id. at 1519. The law firm sought dismissal based on the litigation
 7   privilege. Id. The appellate court found the privilege did not apply because the law
 8   firm's statements to Carney had not been made “to serve the purpose of litigation,” which
 9   was to collect on a judgment. Id. at 1522-23. Unlike in Carney, Schroeter's demand
10   letter was sent "to achieve the objects of the litigation." Action Apartment, 41 Cal.4th at
11   1241. The letter was an overture to the litigation which followed.
12           Third, the law on the issue raised by Welk has changed since Carney. In part,
13   Carney's holding is based on the assertion that "the attorney's blatantly false statements
14   were not only unethical, they also appear to be a criminal violation." 206 Cal. App. 3d at
15   1522 (citing Cal. Bus. & Prof. Code § 6128). More recent case law holds that the fact
16   that the underlying attorney conduct is alleged to be unethical or unlawful does not stand
17   in the way of the litigation privilege. See Kashian, 98 Cal. App. 4th at 918 ("[T]he
18   Supreme Court's subsequent decision in Silberg v. Anderson, [50 Cal.3d 205 (1990),] has
19   raised a question about the continuing validity of Carney."); see also id. at 917-20; see
20   also Rubin, 4 Cal.4th 1187 (all claims based on allegedly unlawful attorney solicitation
21   dismissed based on litigation privilege); GeneThera, Inc. v. Troy & Gould Prof. Corp.,
22   171 Cal. App. 4th 901, 909 (2009) (litigation privilege applied when communications
23   were claimed to be "at variance with the Rules of Professional Conduct"). Welk's
24   argument that the litigation privilege does not apply because Schroeter's statement in the
25   demand letter was false is therefore rejected.
26           For the foregoing reasons, Schroeter has shown that the litigation privilege applies.
27   Because all claims alleged against Schroeter -- intentional interference with contractual
28   /////
                                                                                  Exhibit A
                                                   15                              Page 20
                                                                                 3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3128 Page 16 of 37


 1   relations, civil conspiracy and violation of the Unfair Competition Law -- arise from the
 2   same communications and conduct, the privilege applies to all of them.
 3         "A plaintiff cannot establish a probability of prevailing, if the litigation privilege
 4   precludes the defendant's liability on the claim." Bergstein v. Stroock & Stroock & Lavan
 5   LLP, 236 Cal. App. 4th 793, 814 (2015) (internal quotation marks and citation omitted).
 6   Schroeter's Anti-SLAPP motion is therefore granted. All claims asserted against
 7   Schroeter are dismissed. Schroeter's related motion to dismiss is denied as moot.
 8         The Court next considers Welk's request for leave to amend. An amended
 9   complaint is subject to anti-SLAPP remedies. Gardner v. Martino, 563 F.3d 981, 991
10   (9th Cir. 2009). Rule 15 advises leave to amend shall be freely given when justice so
11   requires. Fed. R. Civ. P. 15(a)(2). “This policy is to be applied with extreme liberality.”
12   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (internal
13   quotation marks and citation omitted).
14         In the absence of any apparent or declared reason – such as undue delay, bad
           faith or dilatory motive on the part of the movant, repeated failure to cure
15
           deficiencies by amendments previously allowed, undue prejudice to the
16         opposing party by virtue of allowance of the amendment, futility of the
           amendment, etc. – the leave sought should, as the rules require, be freely
17
           given.
18
19   Foman v. Davis, 371 U.S. 178, 182 (1962) (internal quotation marks and citation
20   omitted). Dismissal without leave to amend is not appropriate unless it is clear the
21   complaint cannot be saved by amendment. Id.
22         Welk has already amended its complaint twice. (See docs. no. 1, 5, 25.) Welk's
23   second amended complaint was filed after Schroeter had filed an anti-SLAPP motion.4
24   (See docs. no 24, 25.) In filing its operative complaint Welk therefore had an opportunity
25   to consider most of Schroeter's arguments presented in this motion. Moreover, the
26
27
     4
           In light of the amended complaint, Schroeter's initial anti-SLAPP motion was
28   denied as moot. (See doc. no. 39.)
                                                                                   Exhibit A
                                                   16                               Page 21
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3129 Page 17 of 37


 1   litigation privilege stems from the gravamen of Welk's operative complaint. Leave to
 2   amend would therefore be futile. Welk's request for leave to amend is denied.
 3   III.    REED HEIN'S AND PRIVETT'S MOTIONS TO DISMISS
 4           Reed Hein and Privett, another law firm Reed Hein hired in furtherance of the
 5   alleged scheme, filed motions to dismiss Welk's complaint under Federal Rule of Civil
 6   Procedure 12(b)(6). A motion under Rule 12(b)(6) tests the sufficiency of the complaint.
 7   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Dismissal is warranted where the
 8   complaint lacks a cognizable legal theory. Shroyer v. New Cingular Wireless Servs., Inc.,
 9   622 F.3d 1035, 1041 (9th Cir. 2010) (internal quotation marks and citation omitted).
10   Alternatively, a complaint may be dismissed where it presents a cognizable legal theory,
11   yet fails to plead essential facts under that theory. Robertson v. Dean Witter Reynolds,
12   Inc., 749 F.2d 530, 534 (9th Cir. 1984).
13           In reviewing a Rule 12(b)(6) motion, the Court must assume the truth of all factual
14   allegations and construe them most favorably to the nonmoving party. Huynh v. Chase
15   Manhattan Bank, 465 F.3d 992, 997, 999 n.3 (9th Cir. 2006). However, legal
16   conclusions need not be taken as true merely because they are couched as factual
17   allegations. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Similarly,
18   “conclusory allegations of law and unwarranted inferences are not sufficient to defeat a
19   motion to dismiss.” Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998).
20           As with Schroeter, Welk alleges three state law claims against Privett and Reed
21   Hein -- for intentional interference with contractual relations, civil conspiracy and
22   violation of the Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
23   ("UCL"). In addition, Welk alleges violations of the Racketeer Influenced and Corrupt
24   Organizations Act, 18 U.S.C. §§1961, et seq., the Vacation Ownership and Time-Share
25   Act, Cal. Bus. & Prof. Code §§ 11245, et seq. ("Timeshare Act"), the False Advertising
26   Law, Cal. Bus. & Prof. Code §§ 17500, et seq., and false advertising in violation of the
27   Lanham Act, 15 U.S.C. § 1125 against Reed Hein only. Both Defendants argue that
28   /////
                                                                                 Exhibit A
                                                  17                              Page 22
                                                                                 3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3130 Page 18 of 37


 1   Welk failed to sufficiently allege each of these claims. Privett also maintains that it is
 2   protected by the litigation privilege.
 3           A.    Litigation Privilege
 4           Privett contends it is immune from liability under the litigation privilege because
 5   Welk's "allegations . . . are premised on alleged communication by Privett in its capacity
 6   as counsel." (Privett Mot. (doc. no. 31-1) at 6.) The applicability of the privilege and its
 7   scope are determined from the gravamen of the action. See Action Apartment, 41 Cal.4th
 8   at 1248; Rubin, 4 Cal.4th at 1196.
 9           Although Welk's allegations against Privett are similar as against Schroeter, the
10   applicability of the litigation privilege is not a foregone conclusion. Privett raises the
11   issue in the context of a Rule 12(b)(6) motion rather than an anti-SLAPP motion. As a
12   general rule, the Court may not consider any material beyond the pleadings in ruling on a
13   Rule 12(b)(6) motion without converting it to a motion for summary judgment. United
14   States v. Corinthian Colleges, 655 F.3d 984, 998 (9th Cir. 2011); see also Fed. R. Civ.
15   Proc. 12(d). However, the Court may consider materials that are attached to, or
16   referenced in, the complaint and matters of public record, to the extent the Court can take
17   judicial notice under Federal Rule of Evidence 201. Corinthian Colleges, 655 F.3d at
18   999. As Privett has not submitted any judicially noticeable evidence, the Court considers
19   the allegations in the operative complaint with exhibits.
20           Furthermore, litigation privilege is an affirmative defense. A complaint may be
21   dismissed under Rule 12(b)(6) based on an affirmative defense "only if the defense is
22   clearly indicated and appears on the face of the pleading." Harris v. Amgen, Inc., 788
23   F.3d 916, 943 (9th Cir. 2014), rev'd on other grounds in Amgen, Inc. v. Harris, 136 S. Ct.
24   758 (2016) (internal quotation marks, brackets and citations omitted); see also Jones v.
25   Bock, 549 U.S. 199, 211-12 & 215 (2007); Rivera v. Peri & Sons Farms, Inc., 735 F.3d
26   892, 902 (9th Cir. 2013) (dismissal appropriate "[w]hen an affirmative defense is obvious
27   on the face of a complaint").
28   /////
                                                                                   Exhibit A
                                                   18                               Page 23
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3131 Page 19 of 37


 1          As alleged, the gravamen of the claims against Privett encompasses its role in the
 2   alleged fraudulent scheme to assist Welk timeshare owners to terminate their contracts.
 3   Privett received client referrals from Reed Hein to negotiate terminations, and sent
 4   demand letters to Welk to inform it of the timeshare owners' intention to terminate.
 5   (SAC ¶¶ 2, 10-11, 17, 18, 20-22, 41-44, 64-65, 71-72, 78, Ex. B.) Privett's demand letter
 6   reads in its entirety:
 7          Please be advised that we want to terminate the above referenced owners'
            obligation with your timeshare company, including the mortgage and
 8
            promissory note, if applicable. We would entertain a small transfer fee.
 9
            Please grant us this request.
10
11   (Id. Ex. B.) Considered in the context of the gravamen of Welk's complaint, this is
12   insufficient to trigger the litigation privilege. "[T]he privilege does not attach prior to the
13   actual filing of a lawsuit unless and until litigation is seriously proposed in good faith for
14   the purpose of resolving the dispute . . .." Dickinson, 17 Cal. App. 5th at 682 (quoting
15   Edwards, 53 Cal. App. 4th at 35 n.10).
16          The reason for the rule is that a successful invocation of the privilege results
            in the bar of a potentially meritorious claim. "No public policy supports
17
            extending a privilege to persons who attempt to profit from hollow threats of
18          litigation."
19
20   Dickinson, 17 Cal. App. 5th at 682 (quoting Action Apartment, 41 Cal.4th at 1251).
21          Privett points to Schroeter's request for judicial notice of the lawsuits Schroeter had
22   filed against Welk (Schroeter Exs. A-F) to argue that Schroeter's lawsuits "underscore[]
23   the likelihood that unresolved disputes over Welk timeshare agreements would proceed
24   to litigation." (Privett Reply (doc. no. 48) at 2 n.1.) For two reasons the Court declines
25   Privett's invitation to consider Schroeter's lawsuits to bootstrap Privett's motion. First,
26   the request was made for the first time in the reply. It is inappropriate to raise new issues
27   in the reply, because it deprives the opposing party of an opportunity to respond. See
28   Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) ("The district court need not
                                                                                   Exhibit A
                                                   19                               Page 24
                                                                                   3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3132 Page 20 of 37


 1   consider arguments raised for the first time in a reply brief.") Second, Schroeter's
 2   lawsuits, filed in the wake of its demand letters, are no indication whether Privett would
 3   do the same on behalf of a different timeshare owner.
 4         For the foregoing reasons, Privett's litigation privilege argument is rejected.
 5         B.     Intentional Interference with Contractual Relations
 6         Defendants argue that the claim for intentional interference with contractual
 7   relations should be dismissed for failure to sufficiently allege all of its elements and,
 8   alternatively, because they are immune from liability.
 9                1.     Elements of the Claim
10         To state a claim for intentional interference with contract, a plaintiff must allege
11           (1) a valid contract between plaintiff and a third party; (2) defendant’s
             knowledge of this contract; (3) defendant’s intentional acts designed to
12
             induce a breach or disruption of the contractual relationship; (4) actual
13           breach or disruption of the contractual relationship; and (5) resulting
             damage.
14
15   Pac. Gas & Elec. Co. v. Bear Stearns & Co., 50 Cal. 3d 1118, 1126 (1990) (internal
16   citations omitted). Reed Hein argues that Welk did not allege an intentional act, the
17   requisite knowledge, or causation.
18         The required specificity of factual allegations is defined by the notice pleading
19   standard of Federal Rule of Civil Procedure 8(a)(2). It "requires only a short and plain
20   statement of the claim showing that the pleader is entitled to relief, in order to give the
21   defendant fair notice of what the claim is and the grounds upon which it rests." Twombly,
22   550 U.S. at 555 (internal quotation marks, ellipsis and citation omitted).
23         While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
           need detailed factual allegations, a plaintiff's obligation to provide the
24
           grounds for his entitlement to relief requires more than labels and
25         conclusions, and a formulaic recitation of the elements of a cause of action
           will not do. Factual allegations must be enough to raise a right to relief
26
           above the speculative level on the assumption that all the allegations in the
27         complaint are true (even if doubtful in fact).
28
                                                                                   Exhibit A
                                                   20                               Page 25
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3133 Page 21 of 37


 1   Id. (internal quotation marks, ellipsis and citation omitted). Therefore, the court
 2   generally does not “require heightened fact pleading of specifics, but only enough facts to
 3   state a claim to relief that is plausible on its face.” Id. at 570; see also Ashcroft v. Iqbal,
 4   556 U.S. 662, 678 (2009)(quoting Twombly, 550 U.S. at 570).
 5         “Determining whether a complaint states a plausible claim for relief will . . . be a
 6   context-specific task that requires the reviewing court to draw on its judicial experience
 7   and common sense.” Iqbal, 556 U.S. at 679. “A claim has facial plausibility when the
 8   plaintiff pleads factual content that allows the court to draw the reasonable inference that
 9   the defendant is liable for the misconduct alleged.” Id. at 678. “The plausibility standard
10   is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that
11   a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).
12         Welk's operative complaint alleges that in exchange for a fee, Reed Hein assists
13   timeshare owners in terminating their contracts with Welk. It solicits business by
14   promising that it can effectuate contract termination without adverse consequences.
15   According to Welk, when customers sign up for Reed Hein's services, Reed Hein advises
16   them to stop making payments to Welk. Reed Hein also refers the customers' files to
17   attorneys, like Privett, who send allegedly boilerplate demand letters to Welk. Welk
18   alleges that it suffers damages because its timeshare owners stop making payments, it has
19   to hire additional staff to deal with the increased level of termination letters, and because
20   its reputation has been tarnished. (SAC ¶¶ 81-93.)
21         Reed Hein argues that its Timeshare Owner Exit Agreement, attached to the
22   operative complaint, contradicts Welk's allegation that Reed Hein instructs timeshare
23   owners to stop making payments (SAC ¶ 86) because it informs the owners that they
24   remain obligated to make payments to Welk until their timeshare contract is terminated.
25   (Id. Ex. F ("you remain responsible for all financial obligations associated with your
26   Timeshare until the exit is completed").) The Court need not accept as true allegations
27   that are contradicted by an exhibit attached to the complaint. See Sprewell v. Golden
28   State Warriors, 266 F.3d 979, 988 (9th Cir. 2001), as amended at 275 F.3d 1187 (9th Cir.
                                                                                     Exhibit A
                                                    21                                Page 26
                                                                                    3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3134 Page 22 of 37


 1   2001). However, the provision in Reed Hein's Timeshare Owner Exit Agreement with its
 2   customers does not necessarily contradict the allegations on the complaint. Welk alleged
 3   that "TET representatives instruct Welk owners to stop making their required payments."
 4   (SAC ¶ 16.) More specifically, Welk alleged that a Reed Hein representative at the San
 5   Diego County Fair instructed a Welk employee, posing as a potential customer, that he or
 6   she "could stop paying on the timeshare in order to afford TET's services" and that "TET
 7   instructs owners to stop paying on their ownerships." (Id. ¶ 25 (internal quotation marks
 8   omitted).) Construing the complaint as a whole, including attached exhibits, and drawing
 9   all reasonable inferences most favorably to the nonmoving party, see Huynh, 465 F.3d at
10   997, 999 n.3, Reed Hein's agreement does not necessarily contradict Welk's allegations.
11   It is plausible to infer that notwithstanding the language in the agreement, Reed Hein's
12   representatives tell their customers that they can stop making payments to Welk. Reed
13   Hein's contention that the complaint should be construed solely in light of the provision
14   in the agreement is rejected.
15         Welk alleged sufficient intentional acts designed to induce interference with Welk
16   timeshare contracts. It alleged that Reed Hein solicited timeshare owners for the sole
17   purpose to assist them in terminating their contracts, it instructed them, even if only
18   orally, to stop making payments to Welk, and it instructed attorneys to send letters to
19   inform Welk of the intended contract terminations. (SAC ¶¶83-86.)
20         Next, Reed Hein argues that Welk has not alleged that Reed Hein knew of the
21   timeshare contracts between Welk and the customers it solicited. This argument is based
22   in part on the contention that the complaint does not reference any specific contracts
23   which were terminated. This argument is rejected for several reasons. First, under Rule
24   8 notice pleading, Welk is not required to list the contracts. Second, specific contracts
25   are listed in the attorney demand letters attached to the complaint, albeit the particulars
26   are redacted. (See SAC Ex. B.) Last, Welk expressly alleged knowledge. (Id. ¶82.)
27   Federal pleading rules do not require more. See Fed. R. Civ. Proc. 9(b) ("Malice, intent,
28   knowledge, and other conditions of a person's mind may be alleged generally.") The sole
                                                                                  Exhibit A
                                                   22                              Page 27
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3135 Page 23 of 37


 1   purpose of Reed Hein's business was to attract individuals who had timeshare contracts.
 2   (See, e.g., id. Ex. A (Reed Hein's website, timeshareexitteam.com, stating "Our
 3   Consumer Protection Firm is ready to help you dissolve your timeshare contract.").)
 4   Even if knowledge were not expressly alleged, it could be inferred from the nature of
 5   Reed Hein's business.
 6         Finally, Reed Hein maintains that Welk failed to allege causation, i.e., that its
 7   contracts were breached or disrupted. This argument is unsupported, as Welk alleged
 8   that timeshare owners have terminated their contracts. (SAC ¶ 89.) The Court rejects
 9   Reed Hein's contention that Welk's allegations are insufficient.
10                2.     Defenses
11         First, relying on Schick v. Lerner, 193 Cal. App. 3d 1321 (1987), Privett claims it
12   is shielded from liability for interference with contract by its role as attorney for the Welk
13   timeshare owners. Schick is unavailing.
14         In Schick, a therapist consulted an attorney to determine whether he could sign a
15   declaration to be filed in a divorce proceeding between two of his clients despite a
16   confidentiality agreement. On advice of counsel, he signed the declaration, which was
17   subsequently filed in court. The client sued the therapist's counsel for, among other
18   things, intentional interference with the confidentiality agreement. Dismissal of the claim
19   was affirmed based on the public policy
20         that attorneys must remain free to counsel their clients without fear of
           subjecting themselves to liability as a result of the proper discharge of their
21
           professional obligations[, and that c]lients as well must feel free to seek out
22         an attorney's advice on any issue at any time.
23
24   Id. at 1329 (emphases in original). Under Schick, the attorney's immunity is premised on
25   responding to a client's request for legal advice.
26         Welk argues that Privett did not in fact represent any owners, because this was
27   prohibited by Privett's agreement with Reed Hein. (SAC ¶¶ 17, 65, 71, 72, citing Ex. C.)
28   As with Schroeter, the agreement attached to the complaint contradicts Welk's
                                                                                  Exhibit A
                                                   23                              Page 28
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3136 Page 24 of 37


 1   contention. The agreement was amended on March 17, 2016, to provide that "KBP5 will
 2   serve as the attorney for the timeshare owner (timeshare owner is KPB's client) . . .." (Id.
 3   Ex. C (Memorandum of Understanding & Amendment of Agreement ¶ 2) (footnote
 4   added).) Privett's demand letter attached to the complaint is dated January 12, 2017, after
 5   the agreement with Reed Hein was amended to provide for client representation. (Id. Ex.
 6   B.)
 7         Nevertheless, neither the letter on its own nor in the context of the alleged scheme,
 8   evinces any client contact, much less the seeking or giving of legal advice. It merely
 9   states that the timeshare owner wants to terminate its contract. Unlike Schroeter's letter,
10   Privett's letter does not state that Privett represents the referenced timeshare owner.
11   According to the allegations, rather than timeshare owners seeking legal advice, they
12   respond to Reed Hein's advertising that they can safely terminate Welk's timeshare
13   contracts. Reed Hein then forwards its client information to Privett to send a generic
14   letter to Welk stating that a specific client wants to terminate his or her timeshare
15   contract. (SAC ¶¶ 16-18.)
16         Because advice of counsel is a defense, it must be apparent on the face of the
17   complaint to succeed on a Rule 12(b)(6) motion to dismiss. Harris., 788 F.3d at 943;
18   Jones, 549 U.S. at 215. The defense is not apparent on the face of Welk's complaint,
19   including exhibits. Accordingly, at this stage of the case, Schick does not help Privett.
20         Second, both Defendants rely on the agent immunity defense, which is based on
21   the principle that "there can be no action for inducement of breach of contract against the
22   other party to the contract." Shoemaker v. Myers, 52 Cal.3d 1, 24 (1990). "[C]orporate
23   agents and employees acting for and on behalf of a corporation cannot be held liable for
24   inducing a breach of the corporation's contract" because they "stand in the place of the
25   employer." Id. Accordingly, "[t]he tort duty not to interfere with the contract falls only
26
27
28   5
           The agreement refers to Privett as KBP.
                                                                                  Exhibit A
                                                   24                              Page 29
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3137 Page 25 of 37


 1   on strangers-interlopers who have no legitimate interest in the scope or course of the
 2   contract's performance." Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7 Cal.4th 503,
 3   514 (1994). However, agent immunity does not apply when the agent acts for his
 4   "individual advantage." Id. at 512 n.4 (internal quotation marks and citation omitted).
 5           The complaint is premised on the contention that Defendants acted to further their
 6   own interests. Reed Hein collects a hefty fee from timeshare owners in exchange for its
 7   services, which fee must be refunded if Reed Hein is not successful in securing contract
 8   termination. (SAC Ex. F (Timeshare Owner Exit Agreement) at 1 (Fee Amount), 3
 9   (Guarantee).) Privett receives a $1,200 fee from Reed Hein with every referral. (Id. Ex.
10   C at 2.) Non-contracting parties with an economic interest in the contract may be held
11   liable for interfering with it. See United Nat'l Maint., Inc. v. San Diego Convention Ctr.,
12   Inc., 766 F.3d 1002, 1007-08 (9th Cir. 2014); Popescu v. Apple Inc., 1 Cal. App. 5th 39,
13   52-56 (2016); Asahi Kasei Pharma Corp. v. Actelion Ltd., 222 Cal. App. 4th 945, 958-65
14   (2013).
15           Mintz v. Blue Cross of California, 172 Cal. App. 4th 1594 (2009), on which both
16   Defendants rely, is distinguishable. The contract alleged to be interfered with in Mintz
17   expressly stated that the defendant would act on behalf of one the contracting parties as
18   its agent to administer the contract. Id. at 1603-04. This is not so in the instant case.
19   Defendants only became involved after they had solicited timeshare owners for the sole
20   purpose of interfering with the timeshare contracts. Unlike in the instant case, the
21   complaint in Mintz did not allege that the defendant had a scheme of its own to induce its
22   employer to breach the contract.
23           Based on the foregoing, it is not apparent from the face of the complaint that the
24   agent immunity defense applies to Privett or Reed Hein. Their respective motions to
25   dismiss the claim for intentional interference with contractual relations are therefore
26   denied.
27   /////
28
                                                                                  Exhibit A
                                                   25                              Page 30
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3138 Page 26 of 37


 1         C.     Conspiracy to Interfere with Contractual Relations
 2         Defendants contend that Welk cannot state a claim for conspiracy to interfere with
 3   Welk's timeshare contracts because it cannot state the underlying claim for interference
 4   with contractual relations. "By its nature, tort liability arising from conspiracy
 5   presupposes that the coconspirator is legally capable of committing the tort . . .." Applied
 6   Equip., 7 Cal.4th at 511. "It allows tort recovery only against a party who already owes
 7   the duty and is not immune from liability based on applicable substantive tort law." Id. at
 8   514. Because Defendants were not successful in dismissing the claim for interference
 9   with contract, their argument is rejected.
10         Alternatively, Reed Hein argues that the claim should be dismissed because Welk
11   does not allege all of its elements. To state a claim for civil conspiracy, a plaintiff must
12   allege “(1) the formation and operation of the conspiracy; (2) the wrongful acts or acts
13   done pursuant thereto; and (3) the damage resulting.” Mosier v. S. Cal. Physicians Ins.
14   Exchange, 63 Cal. App. 4th 1022, 1048 (1998) (internal quotation marks and citations
15   omitted); see also Judicial Council of California Civil Jury Instructions (“CACI”) 3600,
16   Conspiracy – Essential Factual Elements. Reed Hein contends Welk has not sufficiently
17   alleged the formation and operation element. The Court disagrees. Welk alleged that
18   Reed Hein entered into a contract with Privett to represent Reed Hein customers for the
19   purpose of terminating their timeshare contracts with Welk. Welk elaborates on how the
20   alleged scheme operated from the beginning, i.e., Reed Hein's solicitation of timeshare
21   owners, to the end, i.e., retention of counsel and demand letters to Welk to terminate
22   contracts. (SAC ¶¶ 56-79, 81-92, 111-16.)
23         Defendants' motions to dismiss the claim for civil conspiracy are denied insofar as
24   the claim is based on interference with contractual relations.
25         D.     California False Advertising Law
26         Welk alleges that Reed Hein's advertising of timeshare exit services contained false
27   and misleading statements in violation of the False Advertising Law, Cal. Bus. & Prof.
28   Code §§ 17500, et seq. Welk's theory of liability is that Reed Hein's advertising misled
                                                                                  Exhibit A
                                                   26                              Page 31
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3139 Page 27 of 37


 1   consumers into using its services against Welk, which caused Welk to lose money. (SAC
 2   ¶¶ 154-60.) Reed Hein challenges Welk's statutory standing to allege this claim.
 3         A private action alleging false advertising under California law may be brought
 4   "by any person who has suffered injury in fact and has lost money or property as a result
 5   of a violation of this chapter." Cal. Bus. & Prof. Code § 17535. The relevant portion of
 6   the statute is the requirement that money and property be lost as a result of false
 7   advertising. “The phrase ‘as a result of’ in its plain and ordinary sense means ‘caused by’
 8   and requires a showing of a causal connection or reliance on the alleged
 9   misrepresentation.” Kwikset Corp. v. Super. Ct. (Benson), 51 Cal.4th 310, 326 (2011)
10   (internal quotation marks and citation omitted). The plaintiff must therefore
11   "demonstrate actual reliance on the allegedly deceptive or misleading statements, in
12   accordance with well-settled principles regarding the element of reliance in ordinary
13   fraud actions." Id. at 326-27 (quoting In re Tobacco II Cases, 46 Cal.4th 298, 306
14   (2009)) (footnote omitted). "'Reliance' as used in the ordinary fraud context has always
15   been understood to mean reliance on a statement for its truth and accuracy." Kwikset, 51
16   Cal.4th at 327 n.10. Accordingly, the plaintiff must be "motivated to act or refrain from
17   action based on the truth or falsity of a defendant's statement, not merely the fact it was
18   made." Id.
19         Welk's claim is not premised on its reliance on the truthfulness of Reed Hein's
20   representations, but on the fact that the customers, who were allegedly defrauded by Reed
21   Hein, caused Welk to lose money when they terminated their timeshare contracts. Welk
22   lacks standing to allege a false advertising claim under California law. Reed Hein's
23   motion to dismiss this claim is granted. Because there appears to be no set of facts which
24   Welk could allege to render the claim actionable, its request for leave to amend is denied.
25   See Foman, 371 U.S. at 182.
26         E.     False Advertising in Violation of the Lanham Act
27         Reed Hein also moves to dismiss Welk's claim for false advertising in violation of
28   15 U.S.C. § 1125(a)(1), which provides in pertinent part:
                                                                                  Exhibit A
                                                   27                              Page 32
                                                                                 3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3140 Page 28 of 37


 1         Any person who, . . . in connection with any . . . services . . . , uses in
           commerce . . . any . . . false or misleading description of fact, or false or
 2
           misleading representation of fact, which—
 3
           [¶]
 4
 5         (B) in commercial advertising or promotion, misrepresents the nature,
           characteristics, qualities . . . of his or her or another person's . . . services, or
 6
           commercial activities,
 7
           shall be liable in a civil action by any person who believes that he or she is
 8
           or is likely to be damaged by such act.
 9
10   As with its false advertising claim under California law, Welk alleges that Reed Hein's
11   false advertising to consumers caused Welk to suffer damages. (SAC ¶¶ 163-71.) In
12   addition, Welk alleges that Reed Hein is its competitor because it competes for timeshare
13   owners' resources – timeshare owners will either pay Welk under their timeshare
14   contracts, or Reed Hein's fee to extricate them from the timeshare contacts. (Id. ¶ 165.)
15   Reed Hein challenges Welk's statutory standing.
16         Reed Hein's motion is premised on the assumption that Welk asserted a false
17   advertising claim, as expressly stated in the operative complaint (id. at 39 (heading)),
18   under 15 U.S.C. § 1125(a)(1)(B). To allege standing for this claim, a plaintiff must
19   allege it is a competitor. Jack Russell Terrier Network of N. Cal. v. Am. Kennel Club,
20   Inc., 407 F.3d 1027, 1037 (9th Cir. 2005).
21         Although Welk alleges that it "competes" with Reed Hein for timeshare owners'
22   resources, this is not the kind of competition necessary to establish standing. The intent
23   of the Lanham Act, as relevant here, is "to protect persons engaged in . . . commerce
24   against unfair competition." 15 U.S.C. § 1127; see also Halicki v. United Artists
25   Commc'ns, Inc., 812 F.2d 1213, 1214 (9th Cir. 1987) (statutory intent expressed in §
26   1127 "extraordinarily helpful" in interpreting standing requirements); Waits v. Frito-Lay,
27   Inc., 978 F.2d 1093, 1109 (9th Cir. 1992), cert. den., 506 U.S. 1080 (1993). For a false
28   advertising claim, therefore, a plaintiff must allege a "discernibly competitive injury,"
                                                                                      Exhibit A
                                                     28                                Page 33
                                                                                      3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3141 Page 29 of 37


 1   Waits, 978 F.2d at 1110, i.e., that "the injury is 'competitive,' or harmful to the plaintiff's
 2   ability to compete with the defendant," Jack Russell, 407 F.3d at 1037. This requires that
 3   the competitors provide the same product or service. See Brosnan v. Tradeline Sols.,
 4   Inc., 681 F. Supp. 2d 1094, 1101 (N.D. Cal. 2010); see also Black's Law Dictionary (10th
 5   ed. 2014) ("competition"). Welk does not dispute that this is the applicable definition of
 6   competition for purposes of false advertising under the Lanham Act. (See 12(b)(6) Opp'n
 7   (doc. no. 68) at 22-23.) Because Welk and Reed Hein do not offer the same products or
 8   services, they are not in competition. Welk lacks standing to assert a false advertising
 9   claim under the Lanham Act.
10         Instead, Welk opposes Reed Hein's motion by changing tack. It points to the
11   allegation in the California false advertising claim that Reed Hein falsely represented that
12   it "does business with Welk." (SAC ¶ 154.) For the first time in its opposition brief
13   Welk reveals that what it termed in the complaint as "False Advertising in Violation of
14   the Lanham Act" (id. at 39) is really a false association claim under the Lanham Act
15   (12(b)(6) Opp'n at 23). Although the Lanham Act claim incorporates by reference all
16   prior allegations (id. ¶161), as alleged, it does not provide fair notice to Reed Hein that
17   the claim is for false association and not false advertising. Accordingly, the Court
18   declines to construe it as such for purposes of Reed Hein's motion.
19         Reed Hein's motion is granted insofar as it moves to dismiss the Lanham Act claim
20   for false advertising. Because it does not appear that Welk could allege any additional
21   facts to state a claim for false advertising under the Lanham Act, leave to amend on that
22   theory is denied as futile. See Foman, 371 U.S. at 182.
23         The Court next considers whether Welk should be granted leave to amend to state
24   a false association claim. In this regard, the Lanham Act provides:
25         Any person who, . . . in connection with any . . . services . . . , uses in
           commerce . . . any . . . false or misleading description of fact, or false or
26
           misleading representation of fact, which—
27
28
                                                                                    Exhibit A
                                                    29                               Page 34
                                                                                    3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3142 Page 30 of 37


 1         (A) is likely to cause confusion, or to cause mistake, or to deceive as to
           the affiliation, connection, or association of such person with another person
 2
           ...
 3
           [¶]
 4
 5         shall be liable in a civil action by any person who believes that he or she is
           or is likely to be damaged by such act.
 6
 7   15 U.S.C. § 1125(a)(1)(A). Standing for the false association prong of the Lanham Act
 8   does not require a showing of competitive injury. Jack Russell, 407 F.3d at 1037. It
 9   requires allegation of "commercial injury based upon the deceptive use of a trademark or
10   its equivalent." Id. Because it may be possible for Welk to allege standing for false
11   association, leave to amend the Lanham Act claim is granted.
12         F.     Vacation Ownership and Time-Share Act
13         Welk claims that Reed Hein's allegedly false representations to timeshare owners
14   violate the Vacation Ownership and Time-Share Act, Cal. Bus. & Prof. Code §§ 11210,
15   et seq. (“Timeshare Act”). Reed Hein moves to dismiss the claim.
16         Initially, Reed Hein points out that only Welk Resorts Platinum Owners
17   Association ("Welk Association") is a proper plaintiff, and that no claim under the
18   Timeshare Act can be asserted by Welk Resort Group, Inc. ("Welk Resort"). A private
19   right of action for violation of the Timeshare Act can only be brought by a "time-share
20   interest owner or association." Cal. Bus. & Prof. Code § 11285. Welk does not oppose
21   this argument. (See 12(b)(6) Opp'n at 21-22.) Accordingly, to the extent the claim is
22   asserted by Welk Resort, it is dismissed without leave to amend.
23         To the extent the claim is asserted by Welk Association, Reed Hein argues, among
24   other things, that it is exempt from liability by statute, which provides in pertinent part:
25         Any communication regarding a time-share interest that is addressed to any
           person who has previously executed a contract for the sale or purchase of
26
           that time-share interest and that does not constitute a solicitation of a time-
27         share interest, shall be exempt from this chapter.
28
                                                                                   Exhibit A
                                                   30                               Page 35
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3143 Page 31 of 37


 1   Cal. Bus. & Prof. Code § 11217(b). Accordingly, representations made to individuals
 2   who already own a timeshare are exempt, if they concern the same timeshare and do not
 3   constitute "a solicitation of a time-share interest." Id.
 4         Reed Hein claims that the gravamen of Welk's complaint is that Reed Hein,
 5   operating as TET, solicits Welk timeshare owners to terminate their contracts with Welk.
 6   It argues it is exempt because its advertising is directed at persons who already own
 7   timeshares. Welk counters by pointing to the allegation that "TET . . . attempts to either
 8   void Welk owners' contracts and/or transfer the ownership to a third party, all in
 9   exchange for Welk owners' money." (SAC ¶ 141.) Nowhere in the complaint, including
10   the introduction and detailed background sections (see id. ¶¶ 1-79), does Welk elaborate
11   on this theory of Reed Hein's operations. As alleged, the complaint does not provide fair
12   notice of Welk's claim that Reed Hein's operations included transfers of timeshare
13   contracts to a third party or possibly constituted a timeshare exchange program. (See
14   12(b)(6) Opp'n at 21-22.)
15         Accordingly, Reed Hein's motion to dismiss the Timeshare Act claim is granted.
16   Welk is granted leave to amend to allege a sufficient factual basis.
17         G.     Racketeer Influenced and Corrupt Organizations Act
18         Welk also asserts a claim for violation of the Racketeer Influenced and Corrupt
19   Organizations Act ("RICO") against Reed Hein under 18 U.S.C. § 1962(c). Welk alleges
20   that Reed Hein repeatedly engages in mail and wire fraud in violation of 18 U.S.C. §§
21   1341 and 1343 to disseminate allegedly misleading representations to timeshare owners.
22   Reed Hein moves to dismiss this claim because, among other things, Welk has not
23   adequately alleged causation.
24         To state a claim for violation of 18 U.S.C. § 1962(c), the plaintiff must show that
25   "the defendant's violation not only was a 'but for' cause of his injury, but was the
26   proximate cause as well." Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 457 (2006)
27   (internal quotation marks and citations omitted). "When a court evaluates a RICO claim
28   for proximate causation, the central question it must ask is whether the alleged violation
                                                                                  Exhibit A
                                                    31                             Page 36
                                                                                 3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3144 Page 32 of 37


 1   led directly to the plaintiff's injuries." Id. at 461 (emphasis added). Consistent with
 2   Anza, the Ninth Circuit applies a three-factor test to determine whether a plaintiff has
 3   shown proximate cause:
 4         (1) whether there are more direct victims of the alleged wrongful conduct
           who can be counted on to vindicate the law as private attorneys general; (2)
 5
           whether it will be difficult to ascertain the amount of the plaintiff's damages
 6         attributable to defendant's wrongful conduct; and (3) whether the courts will
           have to adopt complicated rules apportioning damages to obviate the risk of
 7
           multiple recoveries.
 8
 9   Newcal Indus., Inc. v. Ikon Office Solution, 513 F.3d 1038, 1055 (9th Cir. 2008) (citation
10   omitted); cf. Anza, 547 U.S. at 458-60 (analyzing the same factors). Not all of the factors
11   must be present for a court to conclude lack of proximate causation. See Newcal, 513
12   F.3d at 1055 (listing factors in the disjunctive); Anza, 547 U.S. at 459-61 (finding lack of
13   proximate cause in the absence of risk of duplicative recoveries).
14         It is apparent from the allegations that Defendants' victims are the timeshare
15   owners who are allegedly misled into contracting for Reed Hein's services. Welk is
16   indirectly damaged by losing contract payments when the timeshare owners stop making
17   payments and terminate their contracts. (SAC ¶¶ 97-110.) "The requirement of a direct
18   causal connection is especially warranted where the immediate victims of the alleged
19   RICO violation can be expected to vindicate the laws by pursuing their own claims."
20   Anza, 547 U.S. at 460 (citation omitted).
21         In addition, determining the amount of Welk's damages caused by Reed Hein's
22   advertising activity, as opposed to timeshare terminations resulting from other causes, for
23   example, from timeshare owners terminating on their own or terminating through the
24   services of other timeshare exit companies,6 would not be as straightforward as Welk
25   would have one believe. Further, because Welk forecloses on defaulted timeshares (see,
26
27
28   6
           Welk alleges that timeshare exit companies are a "cottage industry." (SAC ¶ 1.)
                                                                                 Exhibit A
                                                  32                              Page 37
                                                                                 3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3145 Page 33 of 37


 1   e.g., SAC ¶ 19), the Court would have to take this into account for each timeshare when
 2   calculating Welk's damages. Accordingly, Welk's damages would entail a difficult and
 3   complicated inquiry. See Anza, 547 U.S. at 458-60 (discussing difficulties entailed in
 4   determining damages in cases of indirect injury.) Welk therefore has not alleged the
 5   requisite proximate cause. See also Sybersound Records, Inc. v. UAV Corp., 517 F.3d
 6   1137, 1147-49 (9th Cir. 2008).
 7         Welk counters that the proximate cause element is an issue of fact and therefore
 8   should not be decided at the pleading stage. Its reliance on Newcal for this proposition is
 9   unwarranted, as its ruling in this regard was based on the circumstances specific to that
10   case. 513 F.3d at 1055 ("Those questions are all factual questions, which we cannot
11   resolve on Rule 12(b)(6) motion in this case." (emphasis added)). Where the relevant
12   allegations do not present factual issues, the proximate cause can be decided at the
13   pleading stage. See Anza, 547 U.S. at 453 ("this case arises from a motion to dismiss"),
14   461 (holding that the claim "does not satisfy the requirement of proximate causation").
15   The facts necessary for the proximate cause inquiry are apparent on the face of Welk's
16   complaint. The proximate cause issue therefore need not wait.
17         Finally, Welk requests leave to amend. The causation issue was raised in Reed
18   Hein's initial motion to dismiss (doc. no. 18-1 at 6-7.) Subsequently, Welk filed the
19   operative amended complaint (doc. no. 25). Based on this procedural history and the
20   nature of Welk's claim, it appears that granting leave to amend would be futile. See
21   Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013). The RICO claim is
22   therefore dismissed without leave to amend.
23         H.     RICO Conspiracy
24         As a part of its civil conspiracy claim, Welk alleges conspiracy in violation of 18
25   U.S.C. § 1962(d). (SAC ¶¶ 116-22.) This theory of conspiracy is based entirely on
26   Welk's RICO claim. Because Welk cannot state a claim for a RICO violation, its
27   conspiracy claim is dismissed to the extent it is based thereon. Leave to amend is denied
28   for the same reasons it was denied to amend the RICO claim.
                                                                                Exhibit A
                                                  33                             Page 38
                                                                                3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3146 Page 34 of 37


 1         I.     California Unfair Competition Law
 2         Finally, Welk alleges that Defendants violated the Unfair Competition Law, Cal.
 3   Bus. & Prof. Code §§ 17200, et seq. ("UCL") under each of its three prongs -- unlawful,
 4   unfair, and fraudulent business practice. See Cel-Tech Commc'ns., Inc. v. Los Angeles
 5   Cellular Tel. Co., 20 Cal.4th 163, 180 (1999). Reed Hein and Privett move to dismiss
 6   this claim arguing that Welk lacks standing and cannot show that the alleged practices
 7   were unlawful, unfair or fraudulent.
 8         The UCL does not proscribe specific business practices, but its "unlawful" prong
 9   "borrows violations of other laws and treats them as unlawful practices that the unfair
10   competition law makes independently actionable." Cel-Tech Commc'ns, 20 Cal.4th at
11   180 (internal quotation marks and citations omitted). Accordingly, to the extent Welk's
12   other claims have been dismissed, they cannot form a basis for a UCL violation under the
13   unlawful prong.
14         Welk's claim for interference with contractual relations and the related civil
15   conspiracy claim survive Defendants' motions to dismiss. Contrary to Reed Hein's
16   contention, a common law tort, such as intentional interference with contract, is a
17   sufficient basis for the unlawful prong of the UCL. See Angelica Textile Servs., Inc. v.
18   Park, 220 Cal. App. 4th 495, 510 (2013) (citing CRST Van Expedited, Inc. v. Werner
19   Enters., Inc., 479 F.3d 1099, 1107 (9th Cir. 2007)). Because some of Welk's claims
20   remain in the case, Welk can state a claim for a UCL violation against Privett and Reed
21   Hein under the unlawful prong.7
22         Next, Reed Hein argues that Welk lacks statutory standing to assert a UCL claim
23   based on the allegations that Defendants violated the Runners and Cappers Act, Cal. Bus.
24
25
     7
           Welk was granted leave to amend the Timeshare Act and Lanham Act claims. If
26   the amendments are successful, these claims may provide additional bases to allege
27   unlawful business practices under the UCL. However, such claims can be asserted only
     against Reed Hein. (See SAC at 35, 39 (alleged only against Reed Hein).)
28
                                                                                Exhibit A
                                                 34                              Page 39
                                                                                3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3147 Page 35 of 37


 1   & Prof. Code §§ 6150 et seq., and the Lawyer Referral Law, id. § 6155.8 This claim is
 2   based on Reed Hein's contracts retaining Privett and Schroeter to represent Reed Hein's
 3   customers against Welk. (See SAC ¶¶ 128-31; see also, e.g., id. ¶¶ 70-73.) Welk alleges
 4   it was damaged because timeshare owners ceased making contract payments, and because
 5   it had to increase staffing in response to an increase in requests to terminate contracts.
 6   (Id. ¶ 136.) To satisfy the standing requirement under the UCL, a plaintiff must show,
 7   among other things, that its "economic injury was the result of, i.e., caused by, the unfair
 8   business practice . . . that is the gravamen of the claim." Kwikset Corp., 51 Cal.4th at 322
 9   (emphasis in original). In this regard, a plaintiff must show that the unlawful practice
10   was "an immediate cause" of the economic injury. Id. at 327 (internal quotation marks
11   and citation omitted). The immediate cause of Welk's injury are the timeshare owners
12   who terminate their contracts, not the alleged violations of the Runners and Cappers Act
13   and the Lawyer Referral Law. Welk therefore does not have standing to allege a UCL
14   claim based on violations of the Runners and Cappers Act or the Lawyer Referral Law.
15           Furthermore, the unfair and fraudulent business practices portion of Welk's UCL
16   claim are based on the premise that Defendants misled consumers. (SAC ¶¶ 132, 134.)
17   As discussed in the context of the false advertising claim, Welk lacks statutory standing
18   because its injury did not result from reliance on the alleged misrepresentations. See
19   Kwikset Corp., 51 Cal.4th at 326-27.
20           For the foregoing reasons, Reed Hein and Privett's motions to dismiss the UCL
21   claim are granted in part. They are denied insofar as Welk alleges unlawful business
22   practices based on interference with contract and the related conspiracy, and to the extent
23   it can sufficiently amend its Timeshare Act and Lanham Act claims against Reed Hein.
24   In all other respects, the UCL claim is dismissed.
25   /////
26
27
     8
          (Reed Hein Mot. (doc. no. 66-1) at 14-15.) Welk does not respond to this
28   argument. (See 12(b)(6) Opp'n at 19-20).
                                                                                  Exhibit A
                                                   35                              Page 40
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3148 Page 36 of 37


 1         Welk's request for leave to amend is denied. Reed Hein asserted the same standing
 2   arguments in its initial motion to dismiss (doc. no.18-1 at 15). Welk had an opportunity
 3   to consider them before filing its operative amended complaint (doc. no. 25). Leave to
 4   amend is therefore denied as futile. See Salameh, 726 F.3d at 1133.
 5   IV.   CONCLUSION
 6         For the reasons stated above, it is ordered as follows:
 7         1.     The special motion to strike filed by Defendant Schroeter Goldmark &
 8   Bender is granted. All claims alleged against this Defendant are dismissed without leave
 9   to amend. Schroeter Goldmark & Bender's motion to dismiss is denied as moot.
10         2.     The motion to dismiss filed by Defendant Ken B. Privett, PLC is granted in
11   part and denied in part. The motion is granted insofar as the Third Claim for Relief
12   alleging Civil Conspiracy and the Fourth Claim for Relief alleging Violation of the
13   California Unfair Competition Law are dismissed in part as stated herein. In all other
14   respects, the motion is denied.
15         3.     The motion to dismiss filed by Defendant Reed Hein & Associates, LLC is
16   granted in part and denied in part. The motion is granted insofar as Plaintiffs' Second
17   Claim for Relief alleging Violations of the Racketeer Influenced and Corrupt
18   Organizations Act, Fifth Claim for Relief alleging Violation of the California Vacation
19   Ownership and Time-Share Act, Sixth Claim for Relief alleging Violation of the
20   California False Advertising Law, and Seventh Claim for Relief alleging False
21   Advertising in Violation of the Lanham Act are dismissed. Plaintiffs' Third Claim for
22   Relief alleging Civil Conspiracy and Fourth Claim for Relief alleging Violation of the
23   California Unfair Competition Law are dismissed in part as stated herein. In all other
24   respects, the motion is denied.
25         4.     Plaintiffs' request for leave to amend is granted in part as stated herein.
26         5.     If Plaintiffs choose to file a third amended complaint, they must do so no
27   later than 21 calendar days after this Order is filed. Defendants shall file their responses,
28   if any, no later than 14 calendar days after the service of Plaintiffs' third amended
                                                                                  Exhibit A
                                                   36                              Page 41
                                                                                  3:17-cv-01499-L-AGS
     Case 3:17-cv-01499-L-AGS Document 80 Filed 03/18/19 PageID.3149 Page 37 of 37


 1   complaint. If Plaintiffs choose to forego amendment, Defendants' responses, if any, shall
 2   be filed no later than 35 calendar days after this Order is filed.
 3         IT IS SO ORDERED.
 4
 5   Dated: March 18, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                              Exhibit A
                                                   37                          Page 42
                                                                              3:17-cv-01499-L-AGS
EXHIBIT B

            Exhibit B
            Page 43
                                                                Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date   Tmkr Hours     Rate                         Amount                                Narrative
 08/10/17 HLR   0.20 $ 240.00                        $ 48.00    Review timing for responsive pleading and anti-SLAPP motion.
                                                                Brief analysis and research re: federal standard issues on anti-
 08/10/17 GAH              0.20     $ 240.00         $ 48.00
                                                                SLAPP presentation and timing.
                                                                Receive and review and analysis of complaint and potential
 08/10/17 GAH              0.30     $ 240.00         $ 72.00
                                                                anti-SLAPP issues and obstacles.
                                                                Prepare revised list of documents and information needed from
 08/11/17       HLR        0.30     $ 240.00         $ 72.00    client in order to prepare motion to dismiss an anti-SLAPP
                                                                motion.
                                                                [Redacted] [Client input] re: next steps, litigation plan, anti-
 08/11/17       HLR        1.20     $ 240.00         $ 288.00
                                                                SLAPP [redacted].
 08/18/17 GAH              0.10     $ 240.00         $ 24.00    [Redacted] [Client input re: anti-SLAPP motion exhibits].
                                                                [Redacted] [Further client input regarding motion to dismiss
 08/18/17 GAH              0.10     $ 240.00         $ 24.00
                                                                and anti-SLAPP motion to strike].
                                                                Review and analysis of [documents] pertaining to chronology
 08/20/17       HLR        0.40     $ 240.00         $ 96.00
                                                                for anti-SLAPP motion.
                                                                [Redacted] [Further client input regarding motion to dismiss
 08/21/17 GAH              0.20     $ 240.00         $ 48.00
                                                                and anti-SLAPP motion to strike].
 08/22/17 GAH              0.30     $ 240.00         $ 72.00     Prepare substantive outline for anti-SLAPP and 12(b)(6).
                                                                [Redacted] [Further client input regarding motion to dismiss
 08/28/17       HLR        0.30     $ 240.00         $ 72.00
                                                                and anti-SLAPP motion to strike].
 08/29/17       HLR        0.40     $ 240.00         $ 96.00    Telephone call with G. Lee re: case, anti-SLAPP, and Rule 11.
                                                                Analysis re potential Anti-SLAPP motion pursuant to Cal. Code
 08/29/17       RMS        0.70     $ 230.00         $ 161.00   Civ. P. sec 425.16 and potential defense to motion under
                                                                exception for commercial speech.

Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                       Page 1 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                        Exhibit B
                                                                                                                        Page 44
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                                Narrative
                                                                   Review pleadings, including complaint and related complaints
 08/29/17       RMS        1.20     $ 230.00         $ 276.00
                                                                  filed against Welk Plaintiffs.
                                                                   Review [redacted] analysis by [redacted] related to viability of
 08/29/17       RMS        0.70     $ 230.00         $ 161.00
                                                                  Anti-SLAPP motion [redacted].
                                                                  Review and analyze documents including related lawsuits
 08/30/17       RMS        1.00     $ 230.00         $ 230.00     against clients and lawsuits filed by clients on behalf of Welk
                                                                  Resort time share owners.
                                                                  [Redacted] [Further client input re:] strategy related to 12(b)(6)
 08/30/17       RMS        2.20     $ 230.00         $ 506.00
                                                                  motion and Cal. Code Civ. Proc. 425.16 motion to dismiss.
                                                                  Additional research re 12(b)(6) and 425.16 Anti-SLAPP motion
                                                                  issues including protected petitioning activity arising from pre-
 08/30/17       RMS        1.70     $ 230.00         $ 391.00     litigation negotiations and communications, contesting
                                                                  arbitration, and retention of local counsel to file litigation in
                                                                  California forum.
                                                                  Conference with R. Shaughnessy re: 12(b)(6) and anti-SLAPP
 08/30/17 GAH              0.30     $ 240.00         $ 72.00
                                                                  theories and follow-up research needed.
 08/30/17       HLR        2.30     $ 240.00         $ 552.00     Strategy call with clients re: facts, anti-SLAPP, [redacted].
                                                                  Prepare report to clients re: documentation needed, motion to
 08/30/17       HLR        0.60     $ 240.00         $ 144.00
                                                                  dismiss, anti-SLAPP, and call with [redacted].
                                                                  Review and analyze 3 separate sanctions motions and 3
                                                                  separate motions to compel arbitration in three related San
 08/31/17       RMS        1.20     $ 230.00         $ 276.00     Diego Superior Court actions filed by timeshare owners at
                                                                  client's direction against Welk, and to consider utility of
                                                                  documents as additional support for 425.16 motion to dismiss.

Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                           Page 2 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                            Exhibit B
                                                                                                                            Page 45
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                              Narrative
                                                                  Participate in telephone conference [redacted] in connection
 09/01/17       RMS        0.80     $ 230.00         $ 184.00
                                                                  with preparation of 12(b)(6) and 425.16 motions.
                                                                  Analysis of ethical issues arising from representation agreement
                                                                  between Reed Hein and clients for representation of Timeshare
 09/05/17       RMS        0.90     $ 230.00         $ 207.00
                                                                  clients, and connection to Rule 12(b)(6) motion to dismiss and
                                                                  anti-SLAPP motion.
                                                                   Review and analyze additional argument re prior lawsuits
                                                                  against Welk related to fraud and misrepresentation, and
 09/11/17       RMS        1.40     $ 230.00         $ 322.00
                                                                  analyze need for additional evidence subject to judicial notice,
                                                                  related to other cases filed by timeshare owners against Welk.
                                                                  Analysis of issue pertaining to Welk dropping auto pay when
 09/12/17       HLR        0.20     $ 240.00         $ 48.00
                                                                  counsel is announced.
                                                                  Research re comment on issue of public concern, applied to
 09/18/17       RMS        2.00     $ 230.00         $ 460.00     disputes over aggressive timeshare marketing and
                                                                  misrepresentation.
                                                                  Review case law for authority supporting application of special
 09/18/17       RMS        1.30     $ 230.00         $ 299.00
                                                                  Anti-SLAPP statute to RICO or similar federal claims.
                                                                  Draft outline and introduction to anti-SLAPP motion to
 09/19/17       RMS        0.90     $ 230.00         $ 207.00
                                                                  dismiss.
                                                                  Draft Notice of Motion and Special Motion to Strike First
 09/19/17       RMS        0.70     $ 230.00         $ 161.00     Amended Complaint pursuant to California Anti-SLAPP law,
                                                                  Cal. Code Civ. Proc. sec. 425.16.




Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                           Page 3 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                           Exhibit B
                                                                                                                           Page 46
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                                 Narrative
                                                                  Further research regarding applicability of anti-SLAPP motion
 09/19/17       RMS        0.90     $ 230.00         $ 207.00     to federal courts sitting in diversity jurisdiction, and application
                                                                  to federal claims.
                                                                  [Redacted] [Further preparation of] T. Breen declaration
 09/19/17       RMS        0.20     $ 230.00         $ 46.00
                                                                  supporting anti-SLAPP motion.
                                                                  Exchange of email communications with client regarding edits
 09/20/17       RMS        0.40     $ 230.00         $ 92.00      and revisions to draft declaration of T. Breen supporting anti-
                                                                  SLAPP motion to strike.
                                                                  Draft discussion of factual background supporting anti-SLAPP
 09/20/17       RMS        0.90     $ 230.00         $ 207.00     motion to strike, including discussion of public issue
                                                                  surrounding Welk timeshare sale practices.
                                                                   Further online research of public discussion of Welk Resorts
 09/20/17       RMS        1.30     $ 230.00         $ 299.00     timeshare sales practices, including complaints about sharp
                                                                  practices and fraud/misrepresentation.
                                                                  Draft argument portion of memorandum of points and
 09/21/17       RMS        3.10     $ 230.00         $ 713.00     authorities discussing first step analysis of motion to strike
                                                                  under anti-SLAPP law.
                                                                   Further review and revise declaration of T. Breen to include
                                                                  additional facts and circumstances supporting anti-SLAPP
 09/22/17       RMS        2.10     $ 230.00         $ 483.00
                                                                  motion, including speech regarding a public issue and speech in
                                                                  connection with litigation matter.
                                                                   Further research re federal law applying step one anti-SLAPP
 09/22/17       RMS        0.80     $ 230.00         $ 184.00
                                                                  law analysis to state law claims.


Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                             Page 4 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                             Exhibit B
                                                                                                                             Page 47
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                                 Narrative
                                                                  Further draft memorandum of points and authorities in support
                                                                  of anti-SLAPP motion to strike, including extensive fact section
 09/22/17       RMS        0.90     $ 230.00         $ 207.00     establishing fraudulent sales practices of timeshare companies
                                                                  as a public issue, with citation to documents subject to judicial
                                                                  notice.
                                                                  Further case research regarding protected activity arising out of
 09/22/17       RMS        0.90     $ 230.00         $ 207.00     pre-litigation communications including discussions that lead
                                                                  to settlement, where litigation is a serious consideration.
                                                                  Further draft memorandum of points and authorities in support
                                                                  of anti-SLAPP motion, including detailed fact section describing
 09/23/17       RMS        1.90     $ 230.00         $ 437.00
                                                                  history of SGB, providing work for timeshare clients, and
                                                                  interaction with Welk, including corporate counsel.
                                                                  Further draft argument supporting application of anti-SLAPP
                                                                  law to pre-litigation communications with Welk, including the
                                                                  sending of demand letters, settlement of 30 cases, arbitration of
 09/23/17       RMS        1.40     $ 230.00         $ 322.00     one matter, and filing of active litigation in 3 California matters.
                                                                  Draft step-one arguments premised upon communications in
                                                                  connection with petitioning activity and private
                                                                  communications in connection with a matter of public interest.
                                                                   Complete draft of memorandum of points and authorities in
                                                                  support of anti-SLAPP motion including step two argument in
 09/23/17       RMS        1.90     $ 230.00         $ 437.00     favor of dismissal without leave to amend based on application
                                                                  of litigation privilege, McDermott/Solin line of cases, and agent
                                                                  immunity rule.

Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                             Page 5 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                             Exhibit B
                                                                                                                             Page 48
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                               Narrative
                                                                   Review and revise memorandum of points and authorities in
                                                                  support of anti-SLAPP motion in accordance with Breen
 09/25/17       RMS        2.10     $ 230.00         $ 483.00
                                                                  declaration edits and additional arguments arising from
                                                                  inconsistent statements by Welk counsel.
                                                                   Telephone conference with Attorney James regarding meet and
 09/25/17       RMS        0.50     $ 230.00         $ 115.00     confer obligations under standing order that parties moving for
                                                                  the same relief coordinate on scheduling and briefing.
                                                                   Communication with client regarding [redacted] anti-SLAPP
 09/25/17       RMS        0.40     $ 230.00         $ 92.00
                                                                  motion together with 12(b)(6) motion.
                                                                   [Redacted] [A]nalysis of whether to include comments against
 09/25/17       RMS        0.50     $ 230.00         $ 115.00
                                                                  interest by Welk counsel in motion and/or declaration of Breen.
                                                                  [Redacted] [Further preparation of draft of Breen declaration
 09/25/17       RMS        0.40     $ 230.00         $ 92.00
                                                                  supporting anti-SLAPP motion.
                                                                  Continue preparation of points and authorities in support of
 09/25/17 GAH              1.10     $ 240.00         $ 264.00
                                                                  anti-SLAPP motion.
                                                                  Review and redline T. Breen declaration in support of anti-
 09/25/17 GAH              0.60     $ 240.00         $ 144.00
                                                                  SLAPP motion.
 09/25/17 GAH              0.20     $ 240.00         $ 48.00      Prepare email [redacted] regarding [Breen] declaration.
                                                                  Review and research of issue of application of anti-SLAPP
 09/25/17       HLR        0.90     $ 240.00         $ 216.00     statute to RICO allegations, and effect on overall dispositive
                                                                  motion strategy.
                                                                   Review and revise memorandum of points and authorities and
 09/26/17       RMS        0.60     $ 230.00         $ 138.00     Breen declaration to address additional facts learned [redacted]
                                                                  at ARDA conference.

Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                         Page 6 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                          Exhibit B
                                                                                                                          Page 49
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                                Narrative
                                                                   Further review and revise Breen declaration to address issues
 09/26/17       RMS        0.70     $ 230.00         $ 161.00
                                                                  related to attorney-client and attorney-work-product privileges.
                                                                  Further review and revise Breen declaration in light of [client
 09/26/17       RMS        0.90     $ 230.00         $ 207.00
                                                                  input] [redacted].
                                                                  Further review and revise memorandum of points and
 09/26/17       RMS        1.00     $ 230.00         $ 230.00     authorities in support of anti-SLAPP motion, including
                                                                  arguments related to RICO.
                                                                  Research regarding RICO subject to anti-SLAPP motion to
 09/26/17       RMS        0.80     $ 230.00         $ 184.00
                                                                  dismiss under California law.
                                                                  Further analysis regarding timing for filing anti-SLAPP motion
 09/27/17       RMS        0.60     $ 230.00         $ 138.00
                                                                  to strike.
                                                                  Telephone conference with Attorney P. James regarding meet
 09/27/17       RMS        0.60     $ 230.00         $ 138.00     and confer regarding anti-SLAPP motion coordination of
                                                                  briefing and scheduling.
                                                                   [Redacted] Further analysis concerning edits and input to
 09/27/17       RMS        0.30     $ 230.00         $ 69.00
                                                                  Breen declaration.
                                                                   Review and revise request for judicial notice to include
 09/27/17       RMS        0.50     $ 230.00         $ 115.00
                                                                  additional exhibits supporting anti-SLAPP motion.
                                                                   Review and revise notice of lodgment to include additional
 09/27/17       RMS        0.50     $ 230.00         $ 115.00
                                                                  exhibits
                                                                   Further review and revise Breen declaration [redacted]
 09/27/17       RMS        0.90     $ 230.00         $ 207.00     [regarding legal services provided and need to protect attorney-
                                                                  client and work-product privileges].


Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                         Page 7 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                          Exhibit B
                                                                                                                          Page 50
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                               Narrative
                                                                  Receive and review [redacted] [further input for Breen
 09/27/17 GAH              0.20     $ 240.00         $ 48.00
                                                                  declaration].
 09/27/17 GAH              0.40     $ 240.00         $ 96.00       [Redacted] further revise [Breen declaration].
                                                                  Review client's changes to anti-SLAPP motion and status
 09/28/17       HLR        0.50     $ 240.00         $ 120.00
                                                                  regarding the same.
                                                                  Receive and review [redacted] [client input regarding anti-
 09/28/17 GAH              0.20     $ 240.00         $ 48.00
                                                                  SLAPP motion].
                                                                  [Redacted] [Review documents and further analysis of Welk
 09/28/17 GAH              0.20     $ 240.00         $ 48.00
                                                                  timeshare owner's credit-reporting issues].
                                                                  Receive and review email[redacted] regarding credit reporting
 09/28/17 GAH              0.10     $ 240.00         $ 24.00
                                                                  issue and reply.
                                                                  Review client input regarding arguments and fact discussion
 09/28/17       RMS        2.80     $ 230.00         $ 644.00     for anti-SLAPP motion brief, and review and revise
                                                                  memorandum of points and authorities discussion of facts.
                                                                  [Redacted] [Consider and analyze] additional facts to be
 09/28/17       RMS        0.40     $ 230.00         $ 92.00
                                                                  included in declaration of T. Breen
                                                                   [Redacted] Analyze benefits of adding argument to brief and
 09/28/17       RMS        0.30     $ 230.00         $ 69.00      facts to declaration discussing Welk plaintiffs' actions to harm
                                                                  client credit.
                                                                  Review and revise Breen declaration to include discussion of
 09/28/17       RMS        0.50     $ 230.00         $ 115.00     manner in which Welk plaintiffs retaliate against clients by
                                                                  deleting auto-pay accounts and creating missed payments.




Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                           Page 8 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                           Exhibit B
                                                                                                                           Page 51
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                                Narrative
                                                                  Review and revise memorandum of points and authorities
                                                                  supporting anti-SLAPP motion to include discussion of Welk
 09/28/17       RMS        0.30     $ 230.00         $ 69.00
                                                                  actions taken in retaliation against clients who retain legal
                                                                  counsel.
                                                                  Follow up [redacted] regarding further revisions to Breen
 09/28/17       RMS        0.20     $ 230.00         $ 46.00      declaration and revisions to memorandum of points and
                                                                  authorities supporting anti-SLAPP motion to dismiss.
                                                                  Further draft and revise memorandum of points and authorities
 09/28/17       RMS        1.30     $ 230.00         $ 299.00     in support of anti-SLAPP motion to strike to include additional
                                                                  arguments and facts provided by clients.
                                                                  Further review and revise memorandum of points and
                                                                  authorities in support of special anti-SLAPP motion to strike
 09/29/17       RMS        2.90     $ 230.00         $ 667.00
                                                                  first amended complaint, to address numerous additional
                                                                  proposed revisons, edits, and comments [redacted].
                                                                   Review and revise and finalize declaration of T. Breen in
 09/29/17       RMS        0.90     $ 230.00         $ 207.00
                                                                  support of anti-SLAPP motion to strike.
                                                                   Draft declaration of R. Shaughnessy in support of anti-SLAPP
 09/29/17       RMS        0.90     $ 230.00         $ 207.00
                                                                  motion to strike.
                                                                   Review and revise and finalize notice of lodgment of
 09/29/17       RMS        1.30     $ 230.00         $ 299.00
                                                                  documents supporting anti-SLAPP motion to strike.
                                                                  Review, revise and finalize request for judicial notice in support
 09/29/17       RMS        1.50     $ 230.00         $ 345.00
                                                                  of anti-SLAPP motion to dismiss
                                                                   Final pre-filing preparation of points and authorities in support
 09/29/17 GAH              0.60     $ 240.00         $ 144.00
                                                                  of anti-SLAPP moton.

Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                            Page 9 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                           Exhibit B
                                                                                                                           Page 52
                                                                Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date   Tmkr Hours     Rate                         Amount                                 Narrative
 10/02/17 RMS   0.20 $ 230.00                        $ 46.00    [Redacted] [Client input re: anti-SLAPP motion issues].
                                                                Follow up discussion with clerk of the court regarding
 10/02/17       RMS        0.30     $ 230.00         $ 69.00    mandatory meet and confer requirements for filing and hearing
                                                                of anti-SLAPP motion
                                                                 Review exhibits lodged in support of anti-SLAPP motion to
 10/04/17       RMS        0.90     $ 230.00         $ 207.00   strike to determine which, if any, exhibits contain settlement
                                                                discussions.
                                                                Consider strategy for best dealing with exhibits containing
 10/04/17       RMS        0.30     $ 230.00         $ 69.00
                                                                settlement discussions.
                                                                 Review [redacted] [documents re: Welk's refusal to
 10/04/17       RMS        0.20     $ 230.00         $ 46.00
                                                                communicate with counsel because of email communications].
                                                                Communicate with clerk of the court for best method to seal or
 10/05/17       RMS        0.30     $ 230.00         $ 69.00
                                                                replace exhibit with redacted version.
                                                                [Redacted] [Analysis and strategy regarding response to Kibbe
 10/05/17       RMS        0.80     $ 230.00         $ 184.00   letter addressing issue of exhibits lodged in support of anti-
                                                                SLAPP motion].
                                                                Telephone conference with clients T. Breen and J. Hailey re:
 10/05/17       RMS        0.30     $ 230.00         $ 69.00    response to letter from attorney Kibbe raising objection to
                                                                exhibits lodged in support of anti-SLAPP motion.
                                                                 Draft and circulate proposed response letter of attorney
 10/05/17       RMS        0.50     $ 230.00         $ 115.00   Shaughnessy to letter from attorney Kibbe, offering joint motion
                                                                to seal exhibit T.
 10/05/17       RMS        0.20     $ 230.00         $ 46.00    Prepare revised and redacted version of Exhibit T.



Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                      Page 10 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                       Exhibit B
                                                                                                                       Page 53
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                             Narrative
                                                                  Review of online docket report for active case and review prior
 10/09/17       RMS        0.80     $ 230.00         $ 184.00
                                                                  order striking Complaint and granting leave to amend.
                                                                   Research issue of plaintiff's right to file amended pleading once
 10/09/17       RMS        0.70     $ 230.00         $ 161.00     as a matter of right following first order striking original
                                                                  complaint and granting leave to amend.
                                                                   Research and analysis re best way to proceed with fees issue
 10/09/17       RMS        1.80     $ 230.00         $ 414.00     arising from anti-SLAPP motion in light of filing of Second
                                                                  Amended Complaint.
                                                                   Further analysis re best response to filing of Second Amended
 10/09/17       RMS        0.40     $ 230.00         $ 92.00      Complaint and re likely response of Welk to anti-SLAPP motion
                                                                  in light of filing of amended pleading.
                                                                  Review letter responding to offer to stipulate to sealing of
 10/10/17       RMS        0.40     $ 230.00         $ 92.00      Exhibit T and filing of redacted public version and follow
                                                                  [redacted] [and follow up re same].
                                                                  Review and analyze allegations of Second Amended Complaint,
 10/10/17       RMS        1.20     $ 230.00         $ 276.00
                                                                  including RICO and conspiracy allegations.
                                                                  Prepare civil conspiracy section for 12(b)(6) and anti-SLAPP
 10/11/17 GAH              0.90     $ 240.00         $ 216.00
                                                                  motions, including legal research for same.
                                                                  Follow up communication with counsel for Welk re: stipulation
 10/12/17       RMS        0.30     $ 230.00         $ 69.00
                                                                  to seal Exhibit T.
 10/13/17       RMS        0.70     $ 230.00         $ 161.00      Draft special motion to strike Second Amended Complaint.
                                                                   Draft Notice of Lodgment of Documents in Support of special
 10/13/17       RMS        0.90     $ 230.00         $ 207.00
                                                                  motion to strike second amended complaint


Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                          Page 11 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                           Exhibit B
                                                                                                                           Page 54
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                              Narrative
                                                                  Draft Request for Judicial Notice of Documents in Support of
 10/13/17       RMS        1.10     $ 230.00         $ 253.00     Motion to Dismiss and Special Motion to Strike Second
                                                                  Amended Complaint.
                                                                  Draft declaration of attorney R. Shaughnessy in support of
 10/13/17       RMS        1.10     $ 230.00         $ 253.00     motion to dismiss and special motion to strike Second
                                                                  Amended Complaint.
                                                                   Communicate with attorney Greg Lee to discuss coordinating
 10/13/17       RMS        0.20     $ 230.00         $ 46.00      of briefing as required by departmental rules where defendants
                                                                  seek similar relief.
                                                                  Draft proposed order granting stipulated joint motion to seal
 10/13/17       RMS        0.50     $ 230.00         $ 115.00
                                                                  Exhibit T
 10/13/17       RMS        0.90     $ 230.00         $ 207.00      Draft stipulation and joint motion to seal Exhibit T.
                                                                  [Redacted] [provide further] analysis and input on joint motion
 10/13/17       RMS        0.20     $ 230.00         $ 46.00
                                                                  and stipulation to seal Exhibit T.
                                                                  Further draft declaration of T. Breen in support of special
 10/16/17       RMS        1.90     $ 230.00         $ 437.00
                                                                  motion to strike Second Amended Complaint.
                                                                  Research and analysis re failure of SAC to note language in
                                                                  Amendment to KBP Agreement stating that clients were
 10/16/17       RMS        0.40     $ 230.00         $ 92.00
                                                                  timeshare owners, including research re disregard of allegations
                                                                  contradicted by attached and referenced documents.
                                                                  Telephone conference with Greg Lee re meeting and conferring
 10/16/17       RMS        0.60     $ 230.00         $ 138.00     over Motion to Dismiss and anti-SLAPP motion as well as
                                                                  coordinating briefing and hearing dates.


Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                         Page 12 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                         Exhibit B
                                                                                                                         Page 55
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                              Narrative
                                                                   Further review and analysis re: failure of Welk to allege facts
                                                                  consistent with KBP Agreement regarding timeshare owners as
                                                                  clients, and failure of Welk to allege facts consistent with
 10/16/17       RMS        0.80     $ 230.00         $ 184.00
                                                                  attached Timeshare Exit agreement noting that timeshare owner
                                                                  had continuing obligation to pay timeshare fees and association
                                                                  dues and assessments until exit was final.
                                                                  Draft detailed declaration of T. Breen in support of special
 10/16/17       RMS        1.90     $ 230.00         $ 437.00
                                                                  motion to strike Second Amended Complaint.
                                                                  Receive and review Welk's non-opposition to special motion to
 10/16/17 GAH              0.10     $ 240.00         $ 24.00
                                                                  strike.
                                                                  Complete preparation of declaration of T. Breen in support of
 10/16/17 GAH              0.10     $ 240.00         $ 24.00
                                                                  special motion to strike.
                                                                  Further analysis of second amended complaint and allegations
 10/16/17       HLR        0.90     $ 240.00         $ 216.00     therein, in anticipation of new motion to dismiss and anti-
                                                                  SLAPP motion.
                                                                  [Redacted] [Analysis re] new motion to dismiss and anti-SLAPP
 10/16/17       HLR        0.30     $ 240.00         $ 72.00      motion, with timing, and commentary on position taken by
                                                                  Welk in arbitration.
                                                                  Further attention to new motion to dismiss and new anti-SLAPP
 10/16/17       HLR        0.30     $ 240.00         $ 72.00      motion, light of revised allegations in second amended
                                                                  complaint (.3 of .6 at no charge).
                                                                  Begin damages analysis of Cholakian theory, prepare
 10/17/17 GAH              0.20     $ 240.00         $ 48.00
                                                                  possibilities and structure necessary follow-up research.


Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                        Page 13 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                         Exhibit B
                                                                                                                         Page 56
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                                Narrative
                                                                  Outline and draft memorandum of points and authorities in
                                                                  support of special motion to strike Second Amended Complaint
 10/17/17       RMS        2.60     $ 230.00         $ 598.00
                                                                  (Cal. Civ. Code sec. 425.16), including introduction and detailed
                                                                  statement of facts.
                                                                  [Redacted] [Further analysis regarding new motion to strike
 10/17/17       RMS        0.30     $ 230.00         $ 69.00
                                                                  and supporting declarations].
                                                                  Revise argument in support of anti-SLAPP motion to address
                                                                  revisions to pleadings to exclude reference to "demand" letters,
 10/17/17       RMS        1.20     $ 230.00         $ 276.00     and revise brief to address failure of Welk to plead facts
                                                                  acknowledging statements contained within attached exhibits
                                                                  that are contrary to allegations in pleading.
                                                                  Extensive meet and confer discussion to address coordinating of
 10/18/17       RMS        0.40     $ 230.00         $ 92.00      dates for hearing on 12(b)(6) motions to dismiss and anti-SLAPP
                                                                  motion, and to coordinate briefing to avoid duplication.
                                                                  Review and edit [redacted] declaration of T. Breen in support of
 10/18/17       RMS        0.80     $ 230.00         $ 184.00
                                                                  anti-SLAPP motion to strike Second Amended Complaint.
                                                                  Further attention to draft motion and attendant strategy
 10/18/17       HLR        0.50     $ 240.00         $ 120.00
                                                                  considerations.
                                                                  Review and revise and finalize request for judicial notice in
 10/19/17       RMS        0.80     $ 230.00         $ 184.00     support of 12(b)(6) motion to dismiss and 425.16 special motion
                                                                  to strike.
                                                                  Review and revise and finalize declaration of R. Shaughnessy in
 10/19/17       RMS        0.60     $ 230.00         $ 138.00     support of 12(b)(6) motion to dismiss and anti-SLAPP motion to
                                                                  strike Second Amended Complaint.

Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                          Page 14 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                          Exhibit B
                                                                                                                          Page 57
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                               Narrative
                                                                   Follow up [redacted] re: finalizing T. Breen declaration
 10/19/17       RMS        0.30     $ 230.00         $ 69.00
                                                                  supporting motion to strike Second Amended Complaint.
                                                                  Draft reply to non-opposition to special motion to strike First
 10/19/17       RMS        1.60     $ 230.00         $ 368.00     Amended Complaint addressing prevailing party and
                                                                  attorneys' fees issues.
                                                                  Review and revise and finalize notice of lodgment of documents
 10/19/17       RMS        0.60     $ 230.00         $ 138.00     in support of special anti-SLAPP motion to strike the Second
                                                                  Amended Complaint.
                                                                  Review, revise, and finalize notice of motion and special motion
 10/19/17       RMS        0.40     $ 230.00         $ 92.00
                                                                  to strike second amended complaint.
                                                                  Follow up [redacted] re: declaration supporting anti-SLAPP
 10/19/17       RMS        0.20     $ 230.00         $ 46.00
                                                                  motion to strike Second Amended Complaint.
                                                                   Review and revise and finalize memorandum of points and
 10/20/17       RMS        0.90     $ 230.00         $ 207.00     authorities in support of special motion to strike Second
                                                                  Amended Complaint.
                                                                  Further analysis re: reply in support of fees and costs incurred
                                                                  in bringing special motion to strike first amended complaint,
 10/20/17       RMS        1.20     $ 230.00         $ 276.00
                                                                  and review and revise and finalize reply in support of attorneys'
                                                                  fees and costs.
                                                                  Draft proposed order granting special anti-SLAPP motion to
 10/20/17       RMS        0.30     $ 230.00         $ 69.00
                                                                  strike Second Amended Complaint.




Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                          Page 15 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                           Exhibit B
                                                                                                                           Page 58
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                               Narrative
                                                                  Review, revise, and finalize all papers in support of anti-SLAPP
                                                                  motion to dismiss Second Amended Complaint, including
 10/20/17       RMS        0.90     $ 230.00         $ 207.00     notice and motion, points and authorities, T. Breen declaration,
                                                                  R. Shaughnessy declaration, notice of lodgment, and request for
                                                                  judicial notice.
                                                                  Further review and revise proposed stipulation and joint
 10/20/17       RMS        0.40     $ 230.00         $ 92.00
                                                                  motion to seal, and proposed order to seal exhibit T.
                                                                  Exchange of further emails with opposing counsel regarding
 10/20/17       RMS        0.20     $ 230.00         $ 46.00
                                                                  further revisions to joint motion to seal Exhibit T.
                                                                   Revise proposed stipulation to seal Exhibit T, revise proposed
 10/20/17       RMS        1.30     $ 230.00         $ 299.00     joint motion to seal, and revise proposed order granting joint
                                                                  motion to seal Exhibit T.
 10/20/17 GAH              0.20     $ 240.00         $ 48.00      Complete and revise joint motion to seal and order thereon.
 10/20/17 GAH              0.10     $ 240.00         $ 24.00       Complete reply in support of first anti-SLAPP motion.
                                                                  Review and revise and finalize joint stipulation and motion to
 10/23/17       RMS        0.90     $ 230.00         $ 207.00
                                                                  seal Exhibit T.
 10/23/17       RMS        0.10     $ 230.00         $ 23.00      Review, revise, and finalize proposed order sealing exhibit T.
                                                                  Exchange of emails with Attorney M. Kibbe to obtain written
 10/23/17       RMS        0.30     $ 230.00         $ 69.00
                                                                  permission to file joint stipulation and motion to seal Exhibit T.
                                                                  Review and revise joint motion to seal Exhibit T to comply with
 10/24/17       RMS        0.20     $ 230.00         $ 46.00
                                                                  joint motion and stipulation local rules and procedures.
                                                                  Receive and review notice from court re: rejection of Welk
 10/26/17 GAH              0.10     $ 240.00         $ 24.00
                                                                  briefing.


Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                          Page 16 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                            Exhibit B
                                                                                                                            Page 59
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                                Narrative
                                                                  Review and analyze order from court rejecting Welk's request to
 10/26/17       RMS        0.20     $ 230.00         $ 46.00      file sur-reply brief in opposition to special motion to strike first
                                                                  amended complaint.
                                                                  Analysis of court order sealing Exhibit T to first motion to strike
                                                                  and its impact on ability to file redacted exhibits revealing
 10/30/17       RMS        0.40     $ 230.00         $ 92.00      communications from Welk related to settlement
                                                                  communications between counsel in response to allegations
                                                                  against SGB raised in Welk Complaint.
 11/07/17       HLR        0.40     $ 240.00         $ 96.00      Preliminary review of opposition to anti-SLAPP.
                                                                  Research regarding argument in opposition that litigation
                                                                  privilege does not support communication that is alleged to be
 11/07/17       RMS        1.40     $ 230.00         $ 322.00
                                                                  fraudulent, unethical, or even illegal. (Overruling Carney v.
                                                                  Rotkin relied upon by Welk)
                                                                  Legal research regarding Welk's claim that issue of good faith
 11/07/17       RMS        0.60     $ 230.00         $ 138.00     filing of litigation is a question of fact that cannot be resolved at
                                                                  the pleading stage.
                                                                  Research regarding issue of whether federal court considering
                                                                  anti-SLAPP motion may strike pleading where plaintiff fails to
 11/07/17       RMS        1.60     $ 230.00         $ 368.00
                                                                  present any evidence to support its claims, or to support an
                                                                  argument for leave to take discovery.
                                                                  Receive, review and analysis of oppositions to pending motions,
 11/07/17 GAH              0.70     $ 240.00         $ 168.00
                                                                  conference with R. Shaughnessy regarding strategy for reply.
                                                                  Outline and begin drafting reply memorandum of points and
 11/07/17       RMS        1.10     $ 230.00         $ 253.00     authorities in support of special motion to strike second
                                                                  amended complaint.
Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                             Page 17 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                              Exhibit B
                                                                                                                              Page 60
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                                Narrative
                                                                  Research issue of litigation privilege requiring voiced threat of
 11/07/17       RMS        1.70     $ 230.00         $ 391.00
                                                                  good faith litigation in communication for privilege to apply.
                                                                  Review and analyze arguments in Welk's papers filed in
                                                                  opposition to special motion to strike, including objections to
 11/07/17       RMS        1.90     $ 230.00         $ 437.00
                                                                  request for judicial notice, objections to lodged documents, and
                                                                  objections to declaration of T. Breen.
                                                                  Further draft and revise reply memorandum in support of
 11/08/17       RMS        3.10     $ 230.00         $ 713.00
                                                                  special motion to strike second amended complaint.
                                                                  Further outline and draft reply memorandum of points and
 11/08/17       RMS        2.40     $ 230.00         $ 552.00     authorities in support of special motion to strike second
                                                                  amended complaint.
 11/08/17 GAH              0.20     $ 240.00         $ 48.00      Review and analysis of arguments outline, revisions to same.
                                                                  Draft reply argument that litigation privilege applies and
 11/09/17       RMS        1.40     $ 230.00         $ 322.00     distinguishing case law cited by Welk in opposition to the
                                                                  litigation privilege.
                                                                  Draft reply argument that Welk failed to meet its burden under
 11/09/17       RMS        0.90     $ 230.00         $ 207.00     anti-SLAPP law by presenting evidence, or otherwise showing
                                                                  that discovery was necessary to defeat the motion.
                                                                  Draft reply argument responding to claim that Privett
 11/09/17       RMS        0.90     $ 230.00         $ 207.00     agreement with Reed Hein evidenced SGB's inability to directly
                                                                  represent Welk timeshare owners.
                                                                  Further draft reply argument addressing claims by Welk that
 11/09/17       RMS        1.10     $ 230.00         $ 253.00     evidence lodged in support of motion related to clients who
                                                                  were not also clients of Reed Hein.

Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                          Page 18 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                            Exhibit B
                                                                                                                            Page 61
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                              Narrative
                                                                  Draft reply brief argument that burden to show false statement
                                                                  regarding representation of Welk timeshare owners is plaintiff's
 11/09/17       RMS        1.70     $ 230.00         $ 391.00
                                                                  burden under second step of anti-SLAPP law analysis and not
                                                                  the burden of the moving defendant to disprove.
                                                                  Further research regarding step one analysis for application of
                                                                  anti-SLAPP law, including review of case law cited by Welk in
 11/09/17       RMS        1.80     $ 230.00         $ 414.00
                                                                  opposition to argument that lawsuit arises from petitioning and
                                                                  speech activity.
                                                                  Further draft reply brief in support of anti-SLAPP motion to
 11/10/17       RMS        2.80     $ 230.00         $ 644.00
                                                                  strike.
 11/10/17       RMS        0.40     $ 230.00         $ 92.00      Revise supplemental declaration of T. Breen [redacted].
                                                                  [Redacted] [Further analysis regarding] supplemental
 11/10/17       RMS        0.60     $ 230.00         $ 138.00
                                                                  declaration language and input.
                                                                  Draft and circulate proposed supplemental declaration of T.
 11/10/17       RMS        0.80     $ 230.00         $ 184.00
                                                                  Breen in support of special anti-SLAPP motion to strike.
 11/10/17 GAH              0.60     $ 240.00         $ 144.00     Continue preparation of reply in support of anti-SLAPP.
                                                                  [Redacted] [Further analysis and preparation of supplemental
 11/10/17 GAH              0.30     $ 240.00         $ 72.00
                                                                  T. Breen declaration].
                                                                  Further draft reply brief, including discussion of facts related to
                                                                  filing of three California actions and showing falsity of Welk's
 11/10/17       RMS        1.80     $ 230.00         $ 414.00
                                                                  assertion that SGB had no prior connection to Welk timeshare
                                                                  plaintiffs.
                                                                  [Redacted] [Further analysis and preparation of Reply brief and
 11/12/17       RMS        0.60     $ 230.00         $ 138.00
                                                                  Breen reply declaration].

Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                           Page 19 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                            Exhibit B
                                                                                                                            Page 62
                                                                Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date   Tmkr Hours     Rate                         Amount                                Narrative
 11/13/17 GAH   0.40 $ 240.00                        $ 96.00    Complete reply in support of anti-SLAPP motion, [redacted].
                                                                 Further review and revise and finalize Reply memorandum in
 11/13/17       RMS        2.90     $ 230.00         $ 667.00   support of special anti-SLAPP special motion to strike second
                                                                amended complaint [redacted].
                                                                [Redacted] [F]inalize supplemental Breen declaration in support
 11/13/17       RMS        0.60     $ 230.00         $ 138.00
                                                                of motion to strike second amended complaint.
                                                                Follow up discussion with co-defendants regarding the
 11/13/17       RMS        0.40     $ 230.00         $ 92.00    coordination of reply briefing in accordance with local
                                                                department rule.
                                                                Review and finalize supplemental Breen declaration and follow
 11/13/17       RMS        0.30     $ 230.00         $ 69.00
                                                                regarding obtaining signature copy for filing.
                                                                Review orders from Judge Lorenz striking motion to dismiss
                                                                and anti-SLAPP motion to strike, striking oppositions to motion
 11/16/17       RMS        0.60     $ 230.00         $ 138.00
                                                                to dismiss and anti-SLAPP motion to strike, and striking
                                                                responses to oppositions to motions to strike SAC.
                                                                 Telephone conference with law clerk for Judge Lorenz to
 11/16/17       RMS        0.40     $ 230.00         $ 92.00    address orders striking motion to dismiss and special anti-
                                                                SLAPP motion to strike SAC.
                                                                Draft declaration of attorney Shaughnessy in support of ex
 11/17/17       RMS        1.60     $ 230.00         $ 368.00   parte application for leave to re-file 12(b)(6) and anti-SLAPP
                                                                motions.




Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                           Page 20 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                         Exhibit B
                                                                                                                         Page 63
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                               Narrative
                                                                  Draft ex parte application for leave to re-file 12(b)(6) and anti-
                                                                  SLAPP motions for hearing on separate dates, or in the
 11/17/17       RMS        2.70     $ 230.00         $ 621.00
                                                                  alternative, with combined memorandum of points and
                                                                  authorities.
                                                                  Exchange of communications with counsel for Reed Hein
 11/17/17       RMS        0.40     $ 230.00         $ 92.00      regarding joint defense strategy for moving court for leave to
                                                                  re-file motions to dismiss and strike.
                                                                  Consider best strategy for seeking order allowing re-filing of
 11/20/17       RMS        0.60     $ 230.00         $ 138.00
                                                                  both 12(b)(6) and anti-SLAPP motions.
                                                                  Further consideration of strategy for re-filing anti-SLAPP
 11/21/17       RMS        0.30     $ 230.00         $ 69.00      motion and 12(b)(6) motion to dismiss or filing Answer with
                                                                  affirmative defenses in the alternative.
                                                                  Review Welk plaintiffs' opposition to ex parte application for
 11/21/17       RMS        0.30     $ 230.00         $ 69.00
                                                                  leave to re-file 12(b)(6) and anti-SLAPP motions.
                                                                  Draft combined memorandum of points and authorities in
 11/21/17       RMS        0.70     $ 230.00         $ 161.00     support of anti-SLAPP motion to strike Second Amended
                                                                  Complaint.
                                                                  Further preparation of combined memorandum of points and
 11/21/17       RMS        1.00     $ 230.00         $ 230.00     authorities in support of 12(b)(6) motion and anti-SLAPP
                                                                  motion to strike.
                                                                  Further preparation of combined memorandum of points and
 11/21/17       RMS        2.90     $ 230.00         $ 667.00
                                                                  authorities in support of 12(b)(6) and anti-SLAPP motions.
                                                                  [Redacted] Analysis and [redacted] strategy regarding re-filing
 11/22/17       RMS        0.30     $ 230.00         $ 69.00
                                                                  of motions to include arbitration award.

Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                            Page 21 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                             Exhibit B
                                                                                                                             Page 64
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                                Narrative
                                                                  Further analysis of arbitration award and consider strategy for
 11/22/17       RMS        0.50     $ 230.00         $ 115.00     adding the award as an additional exhibit to motion to dismiss
                                                                  and/or anti-SLAPP motion.
                                                                  [Redacted] [Further analysis and strategy consderation
 11/22/17       RMS        0.60     $ 230.00         $ 138.00     regarding] use of arbitration award in connection with anti-
                                                                  SLAPP motion.
                                                                  Review and analyze order granting ex parte application to re-
 11/22/17       RMS        0.30     $ 230.00         $ 69.00
                                                                  file 12(b)(6) and anti-SLAPP motions.
                                                                  [Redacted] [Further consideration and analysis regarding] using
 11/22/17 GAH              0.10     $ 240.00         $ 24.00
                                                                  arbitration ruling, [redacted].
                                                                  Review of court ruling allowing refiling of motions and
 11/24/17       HLR        0.40     $ 240.00         $ 96.00
                                                                  assessment regarding new timing.
                                                                  Telephone call with Attorney Lee regarding coordinating
 11/27/17       RMS        0.40     $ 230.00         $ 92.00      memoranda of points and authorities in accordance with court
                                                                  order and local rules.
                                                                  Further [redacted] [consider] strategy and procedure for filing
 11/27/17       RMS        0.20     $ 230.00         $ 46.00
                                                                  of revised motion to dismiss and motion to strike.
                                                                  Revise Notice of Motion and Motion to Strike Second Amended
 11/27/17       RMS        0.50     $ 230.00         $ 115.00     Complaint per Cal. Anti-SLAPP Law, to comply with court
                                                                  order of November 22, 2017.
                                                                  Review and revise Request for Judicial Notice to comply with
 11/27/17       RMS        0.70     $ 230.00         $ 161.00
                                                                  Refiling order of November 22, 2017.
                                                                  Review and revise Notice of Lodgment to add arbitration award
 11/27/17       RMS        0.40     $ 230.00         $ 92.00
                                                                  as exhibit, and to comply with November 22, 2017 Refiling

Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                         Page 22 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                          Exhibit B
                                                                                                                          Page 65
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                              Narrative
                                                                  order.

                                                                  Further analysis and strategy consideration regarding re-filing
 11/27/17       RMS        0.70     $ 230.00         $ 161.00     of joint memorandum to comply with court order, Rules of
                                                                  Court, and standing order for civil litigation cases.
                                                                  Review and revise declaration of T. Breen to update facts for
                                                                  filing of revised memorandum of points and authorities,
 11/27/17       RMS        1.90     $ 230.00         $ 437.00
                                                                  including representation of Reed Hein customers, successful
                                                                  arbitration award, and findings of fact.
                                                                  Additional coordination of briefing with Reed Hein mandated
 11/28/17       RMS        0.60     $ 230.00         $ 138.00     by Standing Order and Rules of Court, to comply with court's
                                                                  request that briefing does not overlap.
                                                                  Further review and revise declaration of T. Breen in support of
 11/28/17       RMS        1.10     $ 230.00         $ 253.00
                                                                  revised anti-SLAPP motion to strike.
                                                                  Further review and revise combined memorandum of points
                                                                  and authorities in support of anti-SLAPP motion to strike and
 11/28/17       RMS        2.80     $ 230.00         $ 644.00     12(b)(6) motion to dismiss to comply with joint briefing
                                                                  requirements and to comply with standing order regarding
                                                                  duplicative briefing of issues.




Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                        Page 23 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                          Exhibit B
                                                                                                                          Page 66
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                               Narrative
                                                                  Review and revise documents supporting special anti-SLAPP
                                                                  motion to strike and 12(b)(6) motion to dismiss, including
                                                                  notices and motions, requests for judicial notice, declarations of
 11/28/17       RMS        0.60     $ 230.00         $ 138.00
                                                                  T. Breen and R. Shaughnessy, and joinder, to comply with
                                                                  Court clerk's additional local notice requirements for motions
                                                                  briefed in accordance with special scheduling order.
                                                                  Telephone conference call with clerk of the court and co-
 11/28/17       RMS        0.40     $ 230.00         $ 92.00      defendant's counsel regarding coordinating briefing and
                                                                  procedural requirements related to special set briefing schedule.
                                                                  Review and revise combined memorandum of points and
 11/28/17       RMS        1.90     $ 230.00         $ 437.00
                                                                  authorities regarding arbitration award.
                                                                  Review and revise combined memorandum of points and
                                                                  authorities to further address arbitration issues, and to further
 11/29/17       RMS        1.30     $ 230.00         $ 299.00     address and re-cast legal argument as factual argument arising
                                                                  from legal conclusion in Welk's pleadings that SGB does not
                                                                  represent Welk owners.
                                                                  Further review and revise T. Breen declaration consistent with
 11/29/17       RMS        0.50     $ 230.00         $ 115.00
                                                                  changes to combined memorandum of points and authorities.
                                                                   Continue preparation of combined points and authorities in
 11/29/17 GAH              0.70     $ 240.00         $ 168.00
                                                                  support of anti-SLAPP and 12(b)(6) motions.
                                                                  [Redacted] Consider additional proposed changes and edits to
 12/01/17       RMS        1.00     $ 230.00         $ 230.00
                                                                  combined brief].




Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                          Page 24 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                            Exhibit B
                                                                                                                            Page 67
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                               Narrative
                                                                  [Further ] [r]eview and revise combined memorandum of points
 12/01/17       RMS        0.90     $ 230.00         $ 207.00     and authorities in support of motion to dismiss and motion to
                                                                  strike, [redacted].
                                                                  [Redacted] [C]oordinate finalizing declaration and points and
 12/02/17       RMS        0.40     $ 230.00         $ 92.00
                                                                  authorities.
                                                                  Communications with attorney G. Lee to coordinate briefing of
 12/04/17       RMS        0.30     $ 230.00         $ 69.00      SGB motion to dismiss with motion filed by co-Defendant Reed
                                                                  Hein [as required by local rules].
                                                                  [Redacted] [Further] coordinate finalizing briefs, supporting
 12/04/17       RMS        2.60     $ 230.00         $ 598.00     declarations, and exhibits in support of motion to dismiss and
                                                                  anti-SLAPP motion to strike.
                                                                  Review and revise memorandum of points and authorities to
 12/04/17       RMS        3.80     $ 230.00         $ 874.00
                                                                  blend in additional proposed edits [redacted].
                                                                  Research issue of process of appealing from order on anti-
 12/12/17       RMS        0.70     $ 230.00         $ 161.00     SLAPP motion in federal district court, where motion granted in
                                                                  part.
                                                                  Review memorandum of points and authorities in opposition to
 12/15/17       RMS        2.10     $ 230.00         $ 483.00
                                                                  motion to dismiss and anti-SLAPP motion.
                                                                  Review evidence presented in opposition to anti-SLAPP motion,
                                                                  including Wells declaration and voluminous attached exhibits,
 12/16/17       RMS        1.90     $ 230.00         $ 437.00
                                                                  Breen declaration references, and declaration of Dominic
                                                                  Peterson.




Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                       Page 25 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                         Exhibit B
                                                                                                                         Page 68
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                               Narrative
                                                                  Analysis re: response to evidence offered in opposition to anti-
                                                                  SLAPP motion, including response and objections to Peterson
 12/16/17       RMS        2.10     $ 230.00         $ 483.00
                                                                  and Wells declarations and voluminous documents attached to
                                                                  Wells declaration.
                                                                  Outline and draft objections to declarations of D. Peterson and
 12/16/17       RMS        1.30     $ 230.00         $ 299.00
                                                                  C. Wells.
                                                                  Further preparation of objections to declarations of D. Peterson
 12/17/17       RMS        0.40     $ 230.00         $ 92.00
                                                                  and C. Wells.
                                                                  Further analysis of arguments presented by Welk in opposition
                                                                  to anti-SLAPP and 12(b)(6) motions, including false assertion
                                                                  that SGB did not actually represent non-settling and/or non-
 12/17/17       RMS        1.90     $ 230.00         $ 437.00     litigation clients, assertion that Reed Hein prevented clients
                                                                  from communicating with counsel, and argument that
                                                                  agreement between Reed Hein and Privett showed lack of
                                                                  ability to represent Welk timeshare owners.
                                                                  Draft joint reply brief in support of Rule 12(b)(6) motion to
                                                                  dismiss and anti-SLAPP motion to strike, including
 12/17/17       RMS        2.90     $ 230.00         $ 667.00     introduction, Anti-SLAPP step one analysis (arising from
                                                                  protected conduct); response to evidence in opposition; and
                                                                  step two analysis (Welk not likely to prevail).
                                                                  Outline joint reply brief in support of Rule 12(b)(6) motion to
 12/17/17       RMS        1.60     $ 230.00         $ 368.00
                                                                  dismiss and anti-SLAPP motion to strike.
 12/18/17 GAH              0.20     $ 240.00         $ 48.00      [Redacted] [Coordinate with clients to prepare reply briefing].


Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                            Page 26 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                           Exhibit B
                                                                                                                           Page 69
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                               Narrative
                                                                  Continue preparation of reply in support of anti-SLAPP and
 12/18/17 GAH              2.90     $ 240.00         $ 696.00
                                                                  12(b)(6).
                                                                  [Redacted] [Further coordinate with clients to prepare reply
 12/18/17 GAH              0.20     $ 240.00         $ 48.00
                                                                  briefing].
                                                                  [Redacted] [Further coordinate with clients to prepare reply
 12/19/17 GAH              0.20     $ 240.00         $ 48.00
                                                                  briefing].
                                                                  [Redacted] [Further coordinate with clients to prepare reply
 12/19/17 GAH              0.10     $ 240.00         $ 24.00
                                                                  briefing].
 12/19/17 GAH              0.20     $ 240.00         $ 48.00      Prepare declaration of T. Breen.
                                                                  Begin preparation of supporting documents and exhibits for
 12/19/17 GAH              0.20     $ 240.00         $ 48.00
                                                                  reply.
                                                                  Continue preparation of reply in support of 12(b)(6) and anti-
 12/19/17 GAH              2.20     $ 240.00         $ 528.00
                                                                  SLAPP motions.
                                                                  [Redacted] [Further coordinate with clients to prepare reply
 12/20/17 GAH              0.10     $ 240.00         $ 24.00
                                                                  briefing].
                                                                  [Redacted] [Further coordinate with clients to prepare reply
 12/21/17 GAH              0.10     $ 240.00         $ 24.00
                                                                  briefing].
 12/21/17 GAH              0.30     $ 240.00         $ 72.00      [Redacted] [Review and revise reply memorandum].
                                                                  [Redacted] [Further analysis regarding revisions to reply
 12/21/17 GAH              0.20     $ 240.00         $ 48.00
                                                                  memorandum].
 12/22/17 GAH              1.00     $ 240.00         $ 240.00      Complete reply in support of anti-SLAPP and 12(b)(6).
                                                                  [Redacted] [Further coordinate with clients to prepare reply
 01/10/18 GAH              0.20     $ 240.00         $ 48.00
                                                                  briefing].


Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                        Page 27 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                          Exhibit B
                                                                                                                          Page 70
                                                                  Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate             Amount                                Narrative
                                                                  Analysis and strategy consideration regarding response to
 01/30/19       RMS        0.40     $ 230.00         $ 92.00      notice of related rulings, including outline for possible response
                                                                  and objection.
                                                                  Review of attempt by Welk to influence Southern District Court
                                                                  with orders from the Westgate Resorts v. Reed Hein and
 01/30/19       HLR        0.20     $ 240.00         $ 48.00
                                                                  Orange Lake Country Club v. Reed Hein cases and analysis of
                                                                  need for potential objection.
                                                                  Review and analyze notice of related rulings filed by plaintiff's
                                                                  counsel in connection with pending motion to dismiss and anti-
 01/30/19       RMS        0.70     $ 230.00         $ 161.00
                                                                  SLAPP motion to dismiss; review three detailed rulings on two
                                                                  12(b) motions to dismiss and one summary judgment motion.
 01/31/19 GAH              0.20     $ 240.00         $ 48.00      Review and revise objection to notice of related decisions.
                                                                   [Redacted] [Client input] re: notice of related decisions,
 01/31/19 GAH              0.20     $ 240.00         $ 48.00
                                                                  [redacted].
                                                                  Further analysis of Notice of Related Rulings, including analysis
 01/31/19       RMS        0.70     $ 230.00         $ 161.00     of arguments presented by Welk that all three rulings are
                                                                  related to the present case.
                                                                  Draft detailed response and objections to Notice of Related
 01/31/19       RMS        1.70     $ 230.00         $ 391.00
                                                                  Rulings.
                                                                  Further analysis of voluminous rulings claimed by Welk to be
 01/31/19       RMS        0.80     $ 230.00         $ 184.00
                                                                  "related" to SGB's pending anti-SLAPP motion.
                                                                  [Redacted] [Client input regarding] response and objections to
 01/31/19       RMS        0.30     $ 230.00         $ 69.00
                                                                  Notice of Related Rulings.
                         213.00                      $

Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                                          Page 28 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                                           Exhibit B
                                                                                                                           Page 71
                                                                 Klinedinst PC

                                                   Billed Fees Related to anti-SLAPP Motion

   Date        Tmkr Hours               Rate          Amount                            Narrative
                                                     49,276.00



 Average
 hourly                             $ 232.57
 rate:




Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                                  Page 29 of 29
USDC – Southern District, Case No.: 17-cv-0199-L-AGS
                                                                                                    Exhibit B
                                                                                                    Page 72
EXHIBIT C

            Exhibit C
            Page 73
                                                  Klinedinst PC

                      Incurred Un-Billed Fees Related to anti-SLAPP Motion

 Date           Tmkr Hours           Rate                Amount       Narrative
 02/04/19       RMS   0.20            $ 230.00            $  46.00    [Redacted] [client input re:]
                                                                      [redacted] objections to notice
                                                                      of related rulings.
 02/04/19        RMS       0.90       $ 230.00           $   207.00   Review and revise and finalize
                                                                      objections to notice of related
                                                                      rulings.
 02/04/19       GAH        0.10       $ 240.00           $    24.00    [Redacted] [further client input
                                                                      re:] objection[s] [redacted].
 02/06/19        RMS       0.20       $ 230.00           $    46.00   Review court order sustaining
                                                                      SGB's objections and striking
                                                                      Plaintiff's Notice of Related
                                                                      Rulings.
 02/06/19       GAH        0.10       $ 240.00           $    24.00   Receive and review order
                                                                      rejecting supplemental briefing,
                                                                      [redacted].
 03/06/19        RMS       0.20       $ 230.00           $    46.00   Analysis of court's order in
                                                                      response to objection to notice
                                                                      of related decisions.
 03/18/19        RMS       0.40       $ 230.00           $    92.00   Review and analysis of order
                                                                      granting special anti-SLAPP
                                                                      motion to strike, and
                                                                      dismissing entire action against
                                                                      client SGB.
 03/18/19        RMS       0.40       $ 230.00           $    92.00   Analysis regarding right to
                                                                      recover attorneys’ fees as
                                                                      prevailing party under
                                                                      California law, (Cal. Code Civ.
                                                                      Proc. sec. 425.16(c)), in federal
                                                                      action arising under diversity
                                                                      jurisdiction.

                                      TOTAL              $   577.00




Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                              Page 1 of 1
USDC – Southern District, Case No.: 17-cv-0199-L-AGS

                                                                                              Exhibit C
                                                                                              Page 74
EXHIBIT D

            Exhibit D
            Page 75
                                                  Klinedinst PC

                            Costs Incurred Related to anti-SLAPP Motion

   Date            Amount                            Narrative
 08/17/17        $     1.00 Copy (BW)
 08/17/17        $     0.20 Copy (BW) - P
                            Cost advanced to San Diego County Superior Court for
 09/01/17        $    24.04 copies of complaint on 09/06/2017. vs.
 09/15/17        $     9.00 Copy (BW)
 09/27/17        $     0.20 Copy (BW)
                            Cost advanced to San Diego Superior for obtaining
 10/01/17        $    43.10 complaints on 09/12/2017. vs.
                            Cost advanced to San Diego Superior for obtaining
 10/01/17        $    33.08 complaints on 09/12/2017. vs.
 10/05/17        $     0.20 Copy (BW)
                            Cost Advanced to Cal Express for filing of documents at
 10/17/17        $    30.00 USDC Southern District on 10/02/2017.
                            Cost Advanced to Pacer for public access to court usage
 10/19/17        $    18.80 from 07/01-09/30/17.
                            Cost Advanced to Cal Express for filing documents at
 12/18/17        $    24.00 USDC on 12/05/2017.

   TOTAL         $      183.62




Welk Resort Group, Inc. v. Reed Hein & Associates, LLC                                Page 1 of 1
USDC – Southern District, Case No.: 17-cv-0199-L-AGS

                                                                              Exhibit D
                                                                              Page 76
EXHIBIT E

            Exhibit E
            Page 77
Robert M. Shaughnessy - Klinedinst                                                                         Page 1 of 3




 Klinedinst


Robert M. Shaughnessy
Shareholder


              Robert M. Shaughnessy is a seasoned litigator based out of the San Diego office. As
              Shareholder, Mr. Shaughnessy dedicates his practice to all aspects of business
              litigation, with a special emphasis in civil appeals. He brings nearly twenty years of
              complex law-and-motion and appellate experience to the firm’s Appellate Practice
              Group and is knowledgeable in a variety of practice areas. Mr. Shaughnessy counsels
              clients on matters including unfair competition, false advertising, trade secret
              misappropriation, employment issues, invasion of privacy, director and officer
              liability, real property law, and trust disputes.


              Mr. Shaughnessy, who has achieved Martindale’s highest AV®-Preeminent™ rating,
              represents clients in all phases of litigation from the outset of a case through trial,
              judgment, and the appeal process. He has extensive administrative hearing
              experience, having represented clients in numerous county government
              proceedings. Mr. Shaughnessy’s law and motion experience allows him to
              successfully resolve many cases early in the litigation process, saving clients the time
              and expense of a trial. His significant appellate experience allows him to protect a
              client’s successful trial-court outcome on appeal, or to spot appellate issues and
              obtain relief when a trial court ruling unfairly prejudices a client’s case.


              Mr. Shaughnessy authors articles on various legal topics including the unauthorized
              practice of law, malicious prosecution, the Unfair Competition Law, and California’s
              Anti-SLAPP statute. He is a leader in the legal community. He serves as Chair of the
              San Diego County Bar Association’s (SDCBA) Appellate Practice Section, where he
              has held past positions as Program Chair and Civil Rules Comment Chair. Mr.
              Shaughnessy is also an an appellate attorney volunteer for pro per appellants and
              provides procedural guidance for SDCBA’s Pro Bono Appellate Practice Workshop.
              He is a founding member of the San Diego Appellate Inn of Court, where he holds the
              rank of Barrister. Mr. Shaughnessy also serves as the Senior Membership Chair for
              the San Diego Chapter of the Association of Business Trial Lawyers (ABTL). Outside
              of the legal community, Mr. Shaughnessy serves as Board Member to No Limits Limb
              Loss Foundation and is a member of several non-profit organizations.


              Mr. Shaughnessy earned his Juris Doctor from the California Western School of Law,
              where he graduated in the top 15th percentile of his class. He graduated cum laude
              with a Bachelor of Arts degree in Communication from California State University,
              San Bernardino.

                                                                                                         Exhibit E
                                                                                                         Page 78
https://klinedinstlaw.com/profiles/attorney/robert-shaughnessy                                              3/29/2019
Robert M. Shaughnessy - Klinedinst                                                        Page 2 of 3



                  Education
                      • California State University, San Bernardino (B.A., cum laude)

                      • California Western School of Law (J.D.)




 Contact
 San Diego
 619.239.8131
 619.238.8707 Fax

 Email
 RShaughnessy
 @KlinedinstLaw.com




  Admissions                                 Practice Groups
   • California                              • Appellate
   • U.S. District Court, Central District   • Public Entity
     of California
   • U.S. District Court, Eastern District
     of California
   • U.S. District Court, Northern
     District of California
   • U.S. District Court, Southern
     District of California
   • United States Court of Appeals for
     the Eighth Circuit
   • United States Court of Appeals for
     the Ninth Circuit
   • Supreme Court of the United
     States of America




                                                                                        Exhibit E
                                                                                        Page 79
https://klinedinstlaw.com/profiles/attorney/robert-shaughnessy                             3/29/2019
EXHIBIT F

            Exhibit F
            Page 80
Heather L. Rosing - Klinedinst                                                                            Page 1 of 3




 Klinedinst


Heather L. Rosing
Chief Financial Officer, Shareholder


               Heather L. Rosing serves as the Chairperson of the Professional Liability
               Department, working with a team of Klinedinst lawyers across the state in the
               defense of professionals such as lawyers and accountants. Ms. Rosing has developed
               a nationwide reputation for her experience and skill in litigating complex
               malpractice, fraud cases, and D&O matters, and in advising in the areas of ethics and
               risk management. Ms. Rosing also serves as a consultant and expert witness in the
               areas of fee disputes, professional responsibility, privileges, and attorney duties.


               For approximately a decade, Ms. Rosing has also represented judges and
               commissioners in matters before the Commission on Judicial Performance and
               advised judicial officers on matters pertaining to judicial ethics.


               Ms. Rosing is certified as a specialist in Legal Malpractice Law by the State Bar of
               California Board of Legal Specialization. Ms. Rosing has represented numerous
               lawyers and other professionals in hundreds of cases and matters in State Court,
               Federal Court, and arbitration proceedings. Her track record includes notable
               victories, both by way of motion and at trial.


               In addition to serving as the Department Chairperson, Ms. Rosing has served as the
               Chief Financial Officer since 2006. As a member of the Klinedinst Board of Directors
               and Executive Committee, she also serves as one of the managing attorneys of the
               130 employee firm, and previously served as the firm’s General Counsel.


               Rated AV®-Preeminent™ by Martindale since 2000, Ms. Rosing has been honored
               with numerous accolades for her work in ethics and professional liability defense.
               Ms. Rosing donates much of her time to speaking and teaching free of charge on
               ethics, professionalism, and malpractice across the state and county. In 2009, Ms.
               Rosing also was appointed to the American Bar Association’s Standing Committee
               on Lawyers’ Professional Liability, and chaired its bi-annual conference in September
               2009 in Chicago and in September 2013 in San Diego.


               Ms. Rosing currently serves as President of the California Lawyers Association,
               which strives to promote professional advancement of attorneys practicing in
               California. In addition, Ms. Rosing also serves as President of the Board of Directors
               of the California Bar Foundation, which works to improve access to justice for the
               underserved and under-represented in California.

                                                                                                        Exhibit F
                                                                                                        Page 81
https://klinedinstlaw.com/profiles/attorney/heather-rosing                                                 3/29/2019
Heather L. Rosing - Klinedinst                                                                                    Page 2 of 3



                      Ms. Rosing served on the Board of Trustees of the State Bar of California for four
                      years. In addition to serving as an officer for two years, she chaired the Planning and
                      Budget Committee and the Regulations and Discipline Committee. Ms. Rosing
                      served for six years on the Board of Directors of the San Diego County Bar
                      Association (SDCBA), a 10,000 member organization. In 2008, she served as its
                      President, spearheading a countywide campaign to highlight civility and
                      professionalism in the practice of the law. Her service on the Board of Directors was
                      preceded by two years as the co-chairperson of the SDCBA’s Legal Ethics
                      Committee. She also volunteered her time to lead a SDCBA committee to establish a
                      pro bono program to assist San Diego’s active duty military personnel under the
                      Servicemembers Civil Relief Act. It is one of the first of its kind in the country. For
                      her work on behalf of the organization, it honored her with its “Service to the
                      SDCBA” Award in 2012.


                      Ms. Rosing also previously served on the board of directors of the San Diego
                      Volunteer Lawyer Program. She co-chaired the organization’s first ever LAF-Off in
                      2007, and co-chaired the event through its conclusion in 2013. She is also active in
                      Lawyers Club of San Diego, having served as the golf tournament chairperson and
                      newsletter editor.


                      Born in Chicago, Ms. Rosing attended the University of Illinois and Northwestern
                      University School of Law, where she served as president of the Student Bar
                      Association. She has been licensed to practice law in California since 1996, and in
                      Illinois since 1997.


                Education
                      • University of Illinois (B.S., 1993)

                      • Northwestern University School of Law (J.D., 1996)




 Contact
 San Diego
 619.239.8131
 619.238.8707 Fax

 Los Angeles
 213.406.1100
 213.406.1101 Fax

 Email
 hrosing
 @KlinedinstLaw.com




                                                                                                                Exhibit F
                                                                                                                Page 82
https://klinedinstlaw.com/profiles/attorney/heather-rosing                                                         3/29/2019
Heather L. Rosing - Klinedinst                                                    Page 3 of 3




  Admissions                                 Practice Groups
   • California (1996)                       • Business and Commercial
   • Supreme Court of Illinois (1997)          Litigation

   • U.S. Bankruptcy Court, Southern         • Lawyers and Accountants
     and Central Districts of California     • Legal Ethics and Law Firm Risk
     (1996)                                    Management
   • U.S. Court of Appeals for the
     Ninth Circuit (2012)
   • U.S. District Court, Central District
     of California (1998)
   • U.S. District Court, Eastern District
     of California (2007)
   • U.S. District Court, Northern
     District of California (2011)
   • U.S. District Court, Southern
     District of California (1997)




Privacy | Contact
Copyright © 2019 KLINEDINST PC. All rights reserved.




                                                                                Exhibit F
                                                                                Page 83
https://klinedinstlaw.com/profiles/attorney/heather-rosing                         3/29/2019
EXHIBIT G

            Exhibit G
            Page 84
Gregor A. Hensrude - Klinedinst                                                                              Page 1 of 2




 Klinedinst


Gregor A. Hensrude
Managing Shareholder


              As managing shareholder of Klinedinst’s Seattle office, Gregor Hensrude focuses his
              practice on the representation of companies and professionals. For corporate
              clients, Mr. Hensrude serves as a front-line resource for making smart business
              decisions incorporating liability concerns with traditional business models. For
              professionals and companies, Mr. Hensrude serves as an experienced litigator and
              trial lawyer.


              Mr. Hensrude’s transactional practice includes standard services like negotiating
              contracts and managing intellectual property, but also includes major acquisitions,
              working with administrative agencies, and how-to advice on employment, financing,
              real estate, and antitrust issues. As examples of that diversity, Mr. Hensrude has
              successfully extricated a founder from a company in a collegial way during
              challenging circumstances, negotiated the purchase of a multi-million-dollar patent
              portfolio, and set up a pricing policy for a manufacturer to comply with antitrust law.
              Mr. Hensrude’s clients are generally closely-held companies that have exited the
              start-up phase but are still growing rapidly.


              Like the scope of his services on the counseling side, Mr. Hensrude prides himself on
              being a “cradle to grave” litigator. He has personally completed every aspect of
              litigation from filing a complaint or answer to litigating before courts of appeal, but
              generally manages small teams to win cases through all of those means. Mr.
              Hensrude has tried cases to judges and juries in state and federal courts, and has
              argued many appeals before state and federal courts of appeal. He has litigated over
              one hundred legal malpractice actions, as well as defended many claims against
              other kinds of professionals, including real estate brokers, accountants, and those in
              the financial services industry. Mr. Hensrude has also litigated intellectual property
              disputes, real estate matters, breach of contract claims, employment-related cases,
              and many other kinds of business disputes. Those matters have ranged from small
              collections claims up to class actions and claims involving tens of millions of dollars in
              alleged damages. While Mr. Hensrude most often ends up on the defense side, where
              he has obtained judgments on behalf of clients in many cases, he has also litigated
              corporations’ affirmative claims to jury verdict and seven figure settlements.



           Education
               • Western Washington University (B.A., 2000)

                                                                                                           Exhibit G
                                                                                                           Page 85
https://klinedinstlaw.com/profiles/attorney/gregor-hensrude                                                   3/29/2019
Gregor A. Hensrude - Klinedinst                                                 Page 2 of 2



                      • University of Washington School of Law (J.D., 2003)




 Contact
 Seattle
 206.682.7701
 206.682.7449 Fax

 San Diego
 619.239.8131
 619.238.8707 Fax

 Email
 GHensrude
 @KlinedinstLaw.com




  Admissions                              Practice Groups
   • Washington                            • Business and Commercial
   • California                              Litigation

   • District of Columbia                  • Employment Counseling and
                                             Advice
   • United States Court of Appeals for
     the Federal Circuit                   • Employment Litigation

   • United States Court of Appeals for    • Intellectual Property
     the Ninth Circuit                     • Lawyers and Accountants
   • United States District Court,         • Real Estate Professionals
     Central, Eastern and Southern         • Workplace Investigations
     Districts of California
   • United States District Court,
     Eastern and Western Districts of
     Washington




Privacy | Contact
Copyright © 2019 KLINEDINST PC. All rights reserved.




                                                                              Exhibit G
                                                                              Page 86
https://klinedinstlaw.com/profiles/attorney/gregor-hensrude                      3/29/2019
